Exhibit 10.12

 

EXECUTION COPY

 

SECOND AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

among

 

MANITOWOC FUNDING, LLC,

 

as Seller,

 

THE MANITOWOC COMPANY, INC.,

 

as Servicer,

 

HANNOVER FUNDING COMPANY LLC,

 

as Purchaser,

 

and

 

NORDDEUTSCHE LANDESBANK GIROZENTRALE,

 

as Agent

 

Dated as of June 30, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I

AMOUNTS AND TERMS OF THE PURCHASES

2

 

 

Section 1.1

Purchase Facility

2

Section 1.2

Making Investments

2

Section 1.3

Transfer of 100% of Pool Receivables and other Purchased Assets

2

Section 1.4

Terms and Conditions for Sale, Assignment, Conveyance, and Transfer

3

Section 1.5

Computation of the Purchased Assets Coverage Percentage

5

Section 1.6

Settlement Procedures

5

Section 1.7

Fees

8

Section 1.8

Payments and Computations, Etc.

8

Section 1.9

Increased Costs

9

Section 1.10

Requirements of Law

10

Section 1.11

Inability to Determine Eurodollar Rate

10

 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS

11

 

 

Section 2.1

Representations and Warranties; Covenants

11

Section 2.2

Termination Events

11

 

 

ARTICLE III

INDEMNIFICATION

11

 

 

Section 3.1

Indemnification

11

 

 

ARTICLE IV

ADMINISTRATION AND COLLECTIONS

14

 

 

Section 4.1

Appointment of Servicer

14

Section 4.2

Duties of Servicer

15

Section 4.3

Establishment and Use of Certain Accounts

16

Section 4.4

Enforcement Rights

17

Section 4.5

Responsibilities of the Seller

18

Section 4.6

Servicing Fee

18

 

 

ARTICLE V

MISCELLANEOUS

19

 

 

Section 5.1

Amendments, Etc.

19

Section 5.2

Notices, Etc.; Extension of Stated Termination Date

19

Section 5.3

Assignability

19

Section 5.4

Costs, Expenses and Taxes

20

Section 5.5

No Proceedings; Limitation on Payments

21

Section 5.6

Confidentiality

21

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 5.7

GOVERNING LAW AND JURISDICTION

21

Section 5.8

Execution in Counterparts

22

Section 5.9

Survival of Termination

22

Section 5.10

WAIVER OF JURY TRIAL

22

Section 5.11

Entire Agreement

22

Section 5.12

Headings

23

Section 5.13

Purchaser’s Liabilities

23

Section 5.14

Mutual Negotiations

23

 

 

 

EXHIBITS

 

 

 

 

Exhibit I

Definitions

 

Exhibit II

Conditions of Investments and Reinvestments

 

Exhibit III

Representations and Warranties

 

Exhibit IV

Covenants

 

Exhibit V

Termination Events

 

Exhibit VI

Supplemental Representations, Warranties and Covenants

 

 

 

 

SCHEDULES

 

 

 

 

 

Schedule I

Notices

 

Schedule II

Lock-Box Banks, Lock-Box Accounts, Lock-Boxes and Post Office Boxes

 

Schedule III

Trade Names

 

Schedule IV

Credit and Collection Policy

 

 

 

 

ANNEXES

 

 

 

 

 

Annex A

Form of Investment Notice

 

Annex B

Form of Monthly Report

 

 

ii

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

This SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT (this
“Agreement”) is entered into as of June 30, 2010 among MANITOWOC FUNDING, LLC, a
Nevada limited liability company, as seller (the “Seller”), THE MANITOWOC
COMPANY, INC.  (“Manitowoc”), a Wisconsin corporation, as initial servicer (in
such capacity, together with its successors and permitted assigns in such
capacity, including any other Person designated as Servicer pursuant to
Section 4.1(a), the “Servicer”), HANNOVER FUNDING COMPANY LLC, a Delaware
limited liability company (the “Purchaser”), and NORDDEUTSCHE LANDESBANK
GIROZENTRALE (“NORD/LB”), as agent for the Purchaser (in such capacity, together
with its successors and assigns in such capacity, the “Agent”).

 

PRELIMINARY STATEMENTS.  Certain terms that are capitalized and used throughout
this Agreement are defined in Exhibit I to this Agreement.  References in the
Exhibits hereto to “the Agreement” refer to this Agreement, as amended, amended
and restated, modified or supplemented from time to time.

 

The Seller desires to sell, transfer and assign receivables, and the Purchaser
desires to acquire such receivables from time to time on the terms and subject
to the conditions set forth herein.

 

This Agreement amends and restates in its entirety, as of the Closing Date, that
certain Amended and Restated Receivables Purchase Agreement, dated as of
December 21, 2006 (as amended, restated, supplemented or otherwise modified
prior to the Closing Date, the “Original Agreement”), among the parties hereto. 
Notwithstanding the amendment and restatement of the Original Agreement by this
Agreement, (i) the Seller and Servicer shall continue to be liable to the
Purchaser, the Agent or any other Indemnified Party or Affected Person (as such
terms are defined in the Original Agreement) for fees and expenses which are
accrued and unpaid under the Original Agreement on the Closing Date
(collectively, the “Original Agreement Outstanding Amounts”) and all agreements
to indemnify such parties in connection with events or conditions arising or
existing prior to the Closing Date and (ii) the security interest created under
the Original Agreement shall remain in full force and effect as security for
such Original Agreement Outstanding Amounts until such Original Agreement
Outstanding Amounts have been paid in full.  Upon the effectiveness of this
Agreement, each reference to the Original Agreement in any Transaction Document
or in any other document, instrument or agreement shall mean and be a reference
to this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

AMOUNTS AND TERMS OF THE PURCHASES

 

Section 1.1             Purchase Facility.

 

(a)           On the terms and conditions hereinafter set forth, including the
conditions set forth in Exhibit II hereto, the Purchaser hereby agrees to make
Investments (as such term is defined in Section 1.4(a) below) and Reinvestments
(as such term is defined in Section 1.4(b) below) in the Purchased Assets from
time to time from the Closing Date to the Facility Termination Date; provided,
however, that under no circumstances shall the Purchaser make any such
Investment or Reinvestment if, after giving effect thereto, the aggregate
outstanding Capital would exceed the Investment Limit or the Purchased Assets
Coverage Percentage would exceed 100%.

 

(b)           The Seller may, upon at least five (5) Business Days’ notice to
the Agent, reduce the unused portion of the Investment Limit in whole or in part
(but not below the amount that would cause the aggregate outstanding Capital to
exceed the Investment Limit after giving effect to such reduction); provided
that each partial reduction shall be in the amount of at least one million
dollars ($1,000,000) or an integral multiple of one hundred thousand dollars
($100,000) in excess thereof; provided, further, that unless reduced to zero,
the Investment Limit shall in no event be reduced below thirty million dollars
($30,000,000) pursuant to this clause (b).

 

Section 1.2             Making Investments.

 

(a)           Each Investment by the Purchaser hereunder shall be made upon the
Seller’s request evidenced by an irrevocable written notice in the form of Annex
A (each, an “Investment Notice”) delivered to the Agent in accordance with
Section 5.2, which Investment Notice must be received by the Agent prior to
1:00 p.m., New York time on or before one (1) Business Day prior to the
requested Investment Date.  Each such Investment Notice shall specify (i) the
amount of Capital requested to be paid by the Purchaser to the Seller in
connection with such Investment (provided that such amount shall not be less
than one million dollars ($1,000,000) and integral multiples of one hundred
thousand dollars ($100,000) in excess thereof), (ii) the requested Investment
Date (which shall be a Business Day), (iii) a pro forma calculation of the
Purchased Assets Coverage Percentage after giving effect to the requested
Investment and (iv) the other information contemplated by Annex A.

 

(b)           On each Investment Date, the Purchaser shall, upon satisfaction of
the applicable conditions set forth in Exhibit II hereto, make available to the
Agent at the Agent’s office at its address determined pursuant to Section 5.2,
an amount equal to the Capital of the Investment being funded by the Purchaser
(set forth in the related Investment Notice delivered in accordance with
Section 1.2(a)) in same day funds, and after the Agent’s receipt of such funds,
the Agent shall make such funds immediately available to the Seller at such
office.

 

Section 1.3             Transfer of 100% of Pool Receivables and other Purchased
Assets.

 

(a)           Sale of Receivables.  Notwithstanding the otherwise applicable
conditions precedent to Investments hereunder, upon effectiveness of this
Agreement in accordance with its

 

2

--------------------------------------------------------------------------------


 

terms, (i) the Purchaser shall be deemed to have made an Investment of an amount
of Capital equal to its outstanding “Investment” under, and as defined in, the
Original Agreement, and (ii) the Purchaser’s outstanding Capital hereunder after
giving effect to such deemed Investment shall be equal to the Purchaser’s
“Investment” that was outstanding under, and as defined in, the Original
Agreement immediately prior to the effectiveness of this Agreement.  In
consideration of such initial Investment, the entry into this Agreement by the
Agent and the Purchaser and the Purchaser’s agreement to make payments to the
Seller from time to time in accordance with Section 1.4, effective on the
Closing Date, the Seller hereby sells, conveys, transfers and assigns to the
Purchaser, all of Seller’s right, title and interest in and to (i) all Pool
Receivables existing on the Closing Date or thereafter arising or acquired by
the Seller from time to time prior to the Facility Termination Date, (ii) all
Related Security, whether existing on the Closing Date or thereafter arising at
any time and acquired by the Seller and (iii) all Collections with respect to
the foregoing.

 

(b)           Purchase of Purchased Assets.  On the terms and subject to the
conditions hereof, the Purchaser hereby purchases and accepts from the Seller
the Pool Receivables, all other Related Security and all Collections with
respect thereto sold, conveyed, assigned and transferred pursuant to
Section 1.3(a) (collectively, the “Purchased Assets”).

 

(c)           Obligations Not Assumed.  The foregoing sale, assignment,
conveyance, and transfer does not constitute and is not intended to result in
the creation, or an assumption by the Purchaser or the Agent, of any obligation
of the Seller, any Originator, or any other Person under or in connection with
the Receivables or any other Related Security, all of which shall remain the
obligations and liabilities of the Seller and/or the Originator(s), as
applicable.

 

(d)           Transfer of 100% of Financial Assets; No Offset.  For the
avoidance of doubt, on the terms and subject to the conditions set forth herein,
(i) the Seller is hereby selling to the Purchaser, and the Purchaser is hereby
purchasing, 100% of the Seller’s right, title and interest in the Purchased
Assets (including, without limitation, 100% of the financial assets constituting
the Pool Receivables), and accordingly (unless, notwithstanding the intent of
the parties, such sale is not treated as a sale), the Seller shall cease being a
creditor of the Obligors on the Pool Receivables and rather, the Purchaser shall
be a creditor of such Obligors, and (ii) the Purchaser shall not offset the new
Receivables acquired against the obligation to the Seller to pay the Deferred
Purchase Price.

 

Section 1.4             Terms and Conditions for Sale, Assignment, Conveyance,
and Transfer.  On the terms and subject to the conditions set forth herein,
including Exhibit II, in consideration for the sale, assignment, conveyance and
transfer of the Purchased Assets by the Seller to the Purchaser hereunder:

 

(a)           Investments.  On the Closing Date, and thereafter from time to
time prior to the Facility Termination Date, on request of the Seller for an
Investment in accordance with Section 1.2(a), the Purchaser, in accordance with
Section 1.2(b), shall pay to the Seller the amount of Capital requested by the
Seller under Section 1.2(a).  Each such payment is herein referred to as an
“Investment”.

 

3

--------------------------------------------------------------------------------


 

(b)           Reinvestments.  On each Business Day prior to the Facility
Termination Date, the Servicer, on behalf of the Purchaser, shall pay to the
Seller, out of Collections, the amount available for reinvestment in accordance
with Section 1.6(b)(ii).  Each such payment is herein referred to as a
“Reinvestment”.

 

(c)           Deferred Purchase Price.  The Servicer, on behalf of the
Purchaser, shall pay to the Seller, from Collections, the amounts payable to the
Seller from time to time pursuant to Section 1.6(b)(ii), Section 1.6(b)(iv) and
the last paragraph of Section 1.6(d) (such amounts, the “Deferred Purchase
Price” with respect to the Purchased Assets) at the times specified in such
Sections.

 

(d)           Payments to Seller Limited to Collections.  Notwithstanding any
provision contained in this Agreement to the contrary, none of the Agent or the
Purchaser shall be obligated to pay any amount to the Seller as the purchase
price (including, without limitation, in respect of the Deferred Purchase Price)
for the Purchased Assets pursuant to clauses (b) and (c) above except to the
extent of Collections on the Pool Receivables available for distribution to the
Seller in accordance with this Agreement.  Any amount that Agent or the
Purchaser does not pay pursuant to the preceding sentence shall not constitute a
claim (as defined in § 101 of the Bankruptcy Code) against or corporate
obligation of the Agent or the Purchaser for any such insufficiency unless and
until such amount becomes available for distribution to the Seller in accordance
with the last paragraph of Section 1.6(d).

 

(e)           Intent of the Parties.  The Seller, the Servicer, the Agent and
the Purchaser intend that the sale, conveyance, assignment and transfer of
Purchased Assets to the Purchaser shall be treated as a sale for all purposes
(other than for federal, state and local income and franchise tax purposes as
provided in the following paragraph of this clause (e)).  If notwithstanding the
intent of the parties, such sale, conveyance, transfer and assignment is not
treated as a sale for such purposes, such sale, conveyance, assignment and
transfer shall be treated as the grant of, and the Seller does hereby grant to
the Purchaser a security interest in the following property to secure all of the
Seller’s obligations (monetary or otherwise) under this Agreement and the other
Transaction Documents to which it is a party, whether now or hereafter existing
or arising, due or to become due, direct or indirect, absolute or contingent:
all of the Seller’s right, title and interest in, to and under all of the
following, whether now or hereafter owned, existing or arising: (i) all Pool
Receivables, (ii) all Related Security with respect to each such Pool
Receivable, (iii) all Collections with respect to each such Pool Receivable,
(iv) the Lock-Box Accounts and all amounts on deposit therein representing
proceeds of the Pool Receivables and proceeds of the Related Security with
respect thereto, the Collection Account and all amounts on deposit therein and
all certificates and instruments, if any, from time to time evidencing such
Lock-Box Accounts and Collection Account and such amounts on deposit therein and
any such amounts that are invested in Permitted Investments and any securities
or other account into which such Permitted Investments, if any, may from time to
time be deposited and any other amounts from time to time on deposit in any such
account, (v) all other accounts, deposit accounts, chattel paper, documents,
fixtures, general intangibles (including payment intangibles), goods,
instruments, investment property, letter-of-credit rights, letters of credit,
money, and supporting obligations and proceeds from commercial tort claims,
(vi) all other personal property of any nature or type, and (vii) all
accessions, products, substitutions, replacements and proceeds of any of the
foregoing, and all other personal property of any nature or type, and cash and
non-cash

 

4

--------------------------------------------------------------------------------


 

proceeds of any of the foregoing (collectively, the “Pool Assets”).  The Seller
hereby authorizes the Purchaser to file financing statements describing as the
collateral covered thereby as “all of the debtor’s personal property or assets”
or words to that effect, notwithstanding that such wording may be broader in
scope than the collateral described in this Agreement.  The Purchaser shall
have, with respect to the Pool Assets, and in addition to all the other rights
and remedies available to the Purchaser and the Agent, all the rights and
remedies of a secured party under any applicable UCC.

 

Notwithstanding the foregoing paragraph of this clause (e), the Seller, the
Servicer, the Agent and the Purchaser intend and agree to treat, for purposes
only of federal, state and local income and franchise tax and any other tax
measured in whole or in part by income, the sale, conveyance, assignment and
transfer of the Purchased Assets to the Purchaser as a loan to the Seller
secured by the Pool Assets.  The provisions of this Agreement and all related
Transaction Documents shall be construed to further these intentions of the
parties.

 

Section 1.5             Computation of the Purchased Assets Coverage
Percentage.  The Purchased Assets Coverage Percentage shall be initially
computed on the Closing Date.  Thereafter, until the Facility Termination Date,
such Purchased Assets Coverage Percentage shall be automatically recomputed (or
deemed to be recomputed) on each Business Day other than a Termination Day.

 

Section 1.6             Settlement Procedures.

 

(a)           Collection of the Pool Receivables shall be administered by the
Servicer in accordance with the terms of this Agreement.  The Seller shall
provide to the Servicer on a timely basis all information needed for such
administration, including notice of the occurrence of any Termination Day and
current computations of the Purchased Assets Coverage Percentage.

 

(b)           The Servicer shall, on each day on which Collections of Pool
Receivables are received (or deemed received) by the Seller or Servicer,
transfer such Collections from the Lock-Box Accounts and deposit such
Collections into the Collection Account, except as otherwise permitted pursuant
to Section 4.3(a).  With respect to all Collections on deposit in the Collection
Account on such day, the Servicer shall:

 

(i)              set aside and maintain in the Collection Account for the
benefit of the Purchaser (and, in the case of clause fourth below, the
applicable Indemnified Party or Affected Person, subject to their right to
receive such amounts solely in accordance with the priorities for payment set
forth in Section 1.6(d) below), out of such Collections, first an amount equal
to all Discount accrued through such day and not previously set aside and
second, an amount equal to the sum of the Utilization Fees, Commitment Fees and
Breakage Costs accrued through such day and not previously set aside, third, to
the extent funds are available therefor, an amount equal to the Servicing Fee
accrued through such day and not previously set aside and fourth, to the extent
funds are available therefor, any other amounts (other than return of Capital)
owed to any Indemnified Party or Affected Person pursuant to Section 1.9,
Section 1.10, Section 3.1, or Section 5.4 and not previously set aside;

 

5

--------------------------------------------------------------------------------


 

(ii)             subject to Section 1.6(f), if such day is not a Termination
Day, remit to the Seller, on behalf of the Purchaser, the remainder of such
Collections.  Such remainder shall, (x) to the extent representing a return of
Capital, be automatically reinvested in Purchased Assets and other proceeds with
respect thereto and (y) to the extent not representing a return of Capital, be
paid (on behalf of the Purchaser) to the Seller in respect of the Deferred
Purchase Price for the Purchased Assets; provided, however, that if, after
giving effect to such Reinvestment, the Purchased Assets Coverage Percentage
would exceed 100%, then the Servicer shall set aside and maintain in the
Collection Account for the benefit of the Purchaser in accordance with clause
(iii) below the portion of such remaining Collections that, together with any
other Collections set aside pursuant to this clause (ii), equals the amount
necessary to reduce the Purchased Assets Coverage Percentage to 100% (or, if all
such remaining Collections are not sufficient to reduce the Purchased Assets
Coverage Percentage to 100%, then all such remaining Collections shall be so set
aside for the benefit of the Purchaser), rather than remitting all of such
remaining Collections to the Seller for Reinvestment or for payment of the
Deferred Purchase Price;

 

(iii)            if such day is a Termination Day, set aside and maintain in the
Collection Account for the benefit of the Purchaser the entire remainder of such
Collections; and

 

(iv)            subject to Section 1.6(f), pay to the Seller (on behalf of the
Purchaser) for the Seller’s own account and in payment of the Deferred Purchase
Price for the Purchased Assets, any Collections in excess of:  (x) amounts
required to be reinvested in accordance with clause (ii) above, plus (y) the
amounts that are required to be set aside pursuant to clause (i) above, pursuant
to the proviso to clause (ii) above and pursuant to clause (iii) above, plus
(z) all reasonable and appropriate out-of-pocket costs and expenses of the
Servicer for servicing, collecting and administering the Pool Receivables.

 

(c)           On each Settlement Date, the Servicer shall (i) deposit into the
Purchaser’s Account (or such other account designated by the Agent) all
Collections held on deposit in the Collection Account for the benefit of the
Purchaser, the Indemnified Parties and any other Affected Persons pursuant to
Section 1.6(b) and Section 1.6(f) and (ii) deposit to the Servicer’s own
account, from Collections held on deposit in the Collection Account pursuant to
clause third of Section 1.6(b)(i) in respect of the accrued Servicing Fee, an
amount equal to such accrued Servicing Fee.

 

(d)           Upon receipt of funds deposited into the Purchaser’s Account
pursuant to Section 1.6(c), the Agent shall cause such funds to be distributed
as follows:

 

(i)              if such distribution occurs on a day that is not a Termination
Day, such funds shall be distributed in the following order of priority: first
to the Purchaser in payment in full of all unpaid Discount accrued during the
most recently ended Discount Accrual Period, second to the Purchaser in payment
in full of all unpaid Utilization Fees, Commitment Fees and Breakage Costs
accrued during the most recently ended Discount Accrual Period, third to the
Purchaser in payment of outstanding Capital (and accrued Discount thereon) to
the extent that funds have been set aside for such purpose pursuant to
Section 1.6(f), fourth to the Purchaser, the Agent and any other Indemnified
Party or

 

6

--------------------------------------------------------------------------------


 

Affected Person in payment in full of any other amounts owed thereto pursuant to
Section 1.9, Section 1.10, Section 3.1, or Section 5.4 and fifth, any remaining
amounts shall be paid to the Purchaser in payment of outstanding Capital; and

 

(ii)             if such distribution occurs on a Termination Day, such funds
shall be distributed in the following order of priority: first to the Purchaser
in payment in full of all accrued and unpaid Discount, second to the Purchaser
in payment in full of all accrued and unpaid Utilization Fees, Commitment Fees
and Breakage Costs, third to the Purchaser in payment in full of all outstanding
Capital, fourth to the Purchaser, the Agent and any other Indemnified Party or
Affected Person in payment in full of any other amounts owed thereto by the
Seller or the Servicer hereunder (including, without limitation, pursuant to
Section 1.9, Section 1.10, Section 3.1, or Section 5.4).

 

After the occurrence of the Final Payout Date, all additional Collections with
respect to the Purchased Assets shall be paid to the Seller for its own account
in payment of the Deferred Purchase Price for such Purchased Assets.

 

(e)           For the purposes of this Section 1.6:

 

(i)              if on any day the Outstanding Balance of any Pool Receivable is
reduced or adjusted as a result of any defective, damaged, rejected, returned,
repossessed or foreclosed goods or services, or any discount, rebate, credit,
counterclaim, billing error or other adjustment made by the Seller, any
Originator or Servicer, or any setoff or dispute between the Seller, any
Originator or the Servicer and an Obligor, the Seller shall be deemed to have
received on such day a Collection of such Pool Receivable in the amount of such
reduction or adjustment;

 

(ii)             if on any day any of the representations or warranties in
paragraphs (e), (f) or (k) of Section 1 of Exhibit III is not true with respect
to any Pool Receivable, the Seller shall be deemed to have received on such day
a Collection of such Pool Receivable in full;

 

(iii)            If an Obligor makes a payment but does not designate the
Receivable to which such payment applies, then the Servicer shall contact such
Obligor promptly in order to determine to which Receivable such payment relates;
provided, that if the Obligor does not direct the Servicer to apply such payment
to a particular Receivable or Receivables within thirty (30) days after such
payment has been received in a Lock-Box Account or by the Servicer, then, except
as otherwise required by applicable law or the relevant Contract, such payment
shall be applied to the Receivables of such Obligor in the order of the age of
such Receivables, starting with the oldest such Receivable; and

 

(iv)            if and to the extent the Agent, the Purchaser or any other
Indemnified Party shall be required for any reason to pay over to an Obligor (or
any trustee, receiver, custodian or similar official in any Insolvency
Proceeding) any amount received by it hereunder, such amount shall be deemed not
to have been so received but rather to have been retained by the Seller and,
accordingly, the Agent or the Purchaser, as the case may

 

7

--------------------------------------------------------------------------------


 

be, shall have a claim against the Seller for such amount, payable when and to
the extent that any distribution from or on behalf of such Obligor is made in
respect thereof.

 

(f)            If at any time the Seller shall wish to cause the reduction of
the Capital (in whole or in part), the Seller may do so as follows:

 

(i)              the Seller shall give the Agent at least (x) five (5) Business
Days’ prior written notice thereof in the case of any reduction of the Capital
to zero ($0) or (y) one (1) Business Day’s prior written notice in the case of
any partial reduction of the Capital, in either case, setting forth the proposed
amount of such reduction and the proposed date on which such reduction will
commence,

 

(ii)             on the proposed date of commencement of such reduction and on
each day thereafter, the Servicer shall cause Collections with respect to the
Capital or portion thereof to be reduced (including to any related Discount) not
to be reinvested or used to pay the Deferred Purchase Price until the amount
thereof not so reinvested shall equal the desired amount of reduction, and

 

(iii)            the Servicer shall hold such Collections in the Collection
Account for the benefit of the Purchaser, for payment to the Purchaser’s Account
on the next Settlement Date (and in the case of a reduction of the entire
Investment, the Servicer shall hold in the Collection Account for payment on
such date an amount equal to all other obligations of the Seller or Servicer to
the Purchaser, the Agent and each other Indemnified Party or Affected Person
hereunder) in accordance with Section 1.6(c), and the Capital shall be deemed
reduced in the amount to be paid to the Purchaser’s Account only when in fact
finally so paid;

 

provided that, the amount of any such reduction shall be not less than one
million dollars ($1,000,000) and shall be an integral multiple of one hundred
thousand dollars ($100,000), and the entire Capital after giving effect to such
reduction shall be not less than one million dollars ($1,000,000) unless the
entire Capital shall have been reduced to zero.

 

Section 1.7             Fees.  The Seller shall pay to the Purchaser certain
fees in the amounts and on the dates set forth in a letter agreement, dated as
of the Closing Date, among the Seller, the Agent, the Purchaser and the Servicer
(as the same may be amended, amended and restated, supplemented or modified, the
“Fee Letter”) delivered pursuant to Section 1 of Exhibit II, as such letter
agreement may be amended, supplemented or otherwise modified from time to time.

 

Section 1.8             Payments and Computations, Etc.  (a) All amounts to be
paid or deposited by the Seller or the Servicer hereunder shall be paid or
deposited no later than 1:00 p.m. (New York time) on the day when due in same
day funds in U.S. dollars to the Purchaser’s Account.  All amounts received
after 1:00 p.m. (New York time) will be deemed to have been received on the
immediately succeeding Business Day.

 

(b)           The Seller shall, to the extent permitted by law, pay interest on
any amount not paid or deposited by the Seller or Servicer when due hereunder,
at an interest rate equal to two and one-half percent (2.50%) per annum above
the Base Rate, payable on demand.

 

8

--------------------------------------------------------------------------------


 

(c)           All computations of interest under clause (b) above and all
computations of Discount, fees, and other amounts hereunder shall be made on the
basis of a year of three hundred sixty (360) days (other than Discount
calculated of the Base Rate which shall be computed on the basis of a year of
three hundred sixty-five (365) or three hundred sixty-six (366) days, as the
case may be) for the actual number of days elapsed.  Whenever any payment or
deposit to be made hereunder shall be due on a day other than a Business Day,
such payment or deposit shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of such payment or
deposit.

 

(d)           From time to time, upon reasonable request by the Seller or the
Servicer, the Agent shall notify the Seller or the Servicer, in response to such
request, as to changes in the Base Rate, the CP Rate, the Eurodollar Rate and
LIBOR; provided that the failure of such notice to be requested or given shall
not waive, preclude, delay or otherwise limit the effectiveness of any such
change.

 

Section 1.9             Increased Costs.  (a) If the Agent, the Purchaser, any
Liquidity Bank, any other Program Support Provider or any of their respective
Affiliates (each an “Affected Person”) determines that the existence of or
compliance with (i) any law, rule or regulation of any Governmental Authority or
any change therein or in the interpretation or application thereof, in each case
adopted, issued or occurring after December 21, 2006 or (ii) any request,
guideline or directive from any central bank or other Governmental Authority
(whether or not having the force of law) issued or occurring after December 21,
2006 affects or would affect the amount of capital required or expected to be
maintained by such Affected Person and such Affected Person determines that the
amount of such capital is increased by or based upon the existence of any
commitment to make purchases of or Investments or Reinvestments in (or otherwise
to maintain purchases of or Investments or Reinvestments in) Pool Receivables
related to this Agreement or any related liquidity facility or credit
enhancement facility and other commitments of the same type, then, upon demand
by such Affected Person (with a copy to the Agent), the Seller shall promptly
pay to the Agent, for the account of such Affected Person, from time to time as
specified by such Affected Person, additional amounts sufficient to compensate
such Affected Person in the light of such circumstances, to the extent that such
Affected Person determines such increase in capital to be allocable to the
existence of any of such commitments.  A certificate as to such amounts
submitted to the Seller and the Agent by such Affected Person certifying, in
reasonably specific detail, the basis for, and calculation of such amounts,
shall be conclusive and binding for all purposes, absent manifest error.

 

(b)           If, due to either (i) the introduction of or any change (other
than any change by way of imposition or increase of reserve requirements
referred to in Section 1.10) in or in the interpretation of any law or
regulation or (ii) compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
in either case, after December 21, 2006, there shall be any increase in the cost
to any Affected Person of agreeing to make purchases, Investments or
Reinvestments hereunder (or otherwise to maintain such purchases, Investments or
Reinvestments) in respect of which Discount is computed by reference to the
Eurodollar Rate, then, upon demand by such Affected Person, the Seller shall
immediately pay to such Affected Person, from time to time as specified,
additional amounts sufficient to compensate such Affected Person for such
increased costs.  A certificate as to such amounts submitted to the Seller by
such Affected Person certifying, in reasonably specific detail,

 

9

--------------------------------------------------------------------------------


 

the basis for, and calculation of such amounts, shall be conclusive and binding
for all purposes, absent manifest error.

 

Section 1.10           Requirements of Law.  In the event that any Affected
Person determines that the existence of or compliance with (i) any law, rule or
regulation of any Governmental Authority or any change therein or in the
interpretation or application thereof, in each case adopted, issued or occurring
after December 21, 2006 or (ii) any request, guideline or directive from any
central bank or other Governmental Authority (whether or not having the force of
law) issued or occurring after the December 21, 2006:

 

(i)              does or shall subject such Affected Person to any tax of any
kind whatsoever with respect to this Agreement, any purchase of or Investment or
Reinvestment in the Purchased Assets or any increase in the amount of Capital
relating thereto, or does or shall change the basis of taxation of payments to
such Affected Person on account of Collections, Discount or any other amounts
payable hereunder (excluding taxes imposed on the overall net income or gross
receipts of such Affected Person, and franchise taxes imposed on such Affected
Person, by the jurisdiction under the laws of which such Affected Person is
organized or a political subdivision thereof);

 

(ii)             does or shall impose, modify or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, purchases, advances
or loans by, or other credit extended by, or any other acquisition of funds by,
any office of such Affected Person which are not otherwise included in the
determination of the Eurodollar Rate or the Base Rate hereunder; or

 

(iii)            does or shall impose on such Affected Person any other
condition;

 

and the result of any of the foregoing is (x) to increase the cost to such
Affected Person of acting as Agent, or of agreeing to make
purchases, Investments or Reinvestments hereunder (or otherwise maintain such
purchases, Investments or Reinvestments) or (y) to reduce any amount receivable
hereunder (whether directly or indirectly), then, in any such case, upon demand
by such Affected Person the Seller shall pay such Affected Person any additional
amounts sufficient to compensate such Affected Person for such additional cost
or reduced amount receivable.  All such amounts shall be payable as incurred.  A
certificate from such Affected Person to the Seller certifying, in reasonably
specific detail, the basis for, calculation of, and amount of such additional
costs or reduced amount receivable shall be conclusive and binding for all
purposes, absent manifest error.

 

Section 1.11           Inability to Determine Eurodollar Rate.  In the event
that the Agent shall have determined prior to the first day of any Discount
Accrual Period (which determination shall be conclusive and binding upon the
parties hereto) by reason of circumstances affecting the interbank Eurodollar
market, either (a) dollar deposits in the relevant amounts and for the relevant
Discount Accrual Period are not available, (b) adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Discount Accrual Period
or (c) the Eurodollar Rate determined pursuant hereto does not accurately
reflect the cost to the Purchaser (as conclusively determined by the Agent) of
maintaining any Portion of Capital during such

 

10

--------------------------------------------------------------------------------


 

Discount Accrual Period, the Agent shall promptly give telephonic notice of such
determination, confirmed in writing, to the Seller prior to the first day of
such Discount Accrual Period.  Upon delivery of such notice (a) no Portion of
Capital shall be funded thereafter at the Bank Rate determined by reference to
the Eurodollar Rate, unless and until the Agent shall have given notice to the
Seller that the circumstances giving rise to such determination no longer exist,
and (b) with respect to any outstanding Portions of Capital then funded at the
Bank Rate determined by reference to the Eurodollar Rate, such Bank Rate shall
automatically be converted to the Bank Rate determined by reference to the Base
Rate at the respective last days of the then-current Discount Accrual Periods
relating to such Portions of Capital.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES; COVENANTS;
TERMINATION EVENTS

 

Section 2.1             Representations and Warranties; Covenants.  The Seller
hereby makes the representations and warranties, and hereby agrees to perform
and observe the covenants, set forth in Exhibits III, IV and VI, respectively
hereto.

 

Section 2.2             Termination Events.  If any of the Termination Events
contemplated by Exhibit V hereto shall occur and be continuing, the Agent may,
by notice to the Seller, declare the Facility Termination Date to have occurred
(in which case the Facility Termination Date shall be deemed to have occurred);
provided that, automatically upon the occurrence of any event (without any
requirement for the passage of time or the giving of notice) described in
subsections (g) of Exhibit V, the Facility Termination Date shall occur.  Upon
any such declaration, occurrence or deemed occurrence of the Facility
Termination Date, the Purchaser and the Agent shall have, in addition to the
rights and remedies which they may have under this Agreement, all other rights
and remedies provided after default under the UCC and under other applicable
law, which rights and remedies shall be cumulative.

 

ARTICLE III

 

INDEMNIFICATION

 

Section 3.1             Indemnification.

 

(a)                                  Indemnities by the Seller.  Without
limiting any other rights that the Agent, the Purchaser, any Liquidity Banks,
any other Program Support Providers, or any of their respective Affiliates,
employees, agents, successors, transferees or assigns (each of the Agent, the
Purchaser, the Liquidity Banks, the other Program Support Providers, and their
respective Affiliates, employees, agents, successors, transferees and assigns
may be referred to as an “Indemnified Party”) may have hereunder or under
applicable law, the Seller hereby agrees to indemnify each Indemnified Party
from and against any and all claims, damages, taxes, costs, expenses, losses,
judgments, liabilities and other amounts (including Attorney Costs) (all of the
foregoing being collectively referred to as “Indemnified Amounts”) arising out
of or resulting from this Agreement or other Transaction Documents (whether
directly or indirectly) or the use of proceeds of purchases, Investments or
Reinvestments hereunder, the ownership of the

 

11

--------------------------------------------------------------------------------


 

Purchased Assets (or any portion thereof or any interest therein), the payment,
or use of proceeds, of the Deferred Purchase Price, or in respect of any
Receivable or any Contract, excluding, however, (a) Indemnified Amounts to the
extent resulting from gross negligence or willful misconduct on the part of such
Indemnified Party, or (b) any net income taxes or franchise taxes imposed on
such Indemnified Party by the jurisdiction under the laws of which such
Indemnified Party is organized or is doing business (except solely as a result
of the transactions contemplated by this Agreement and the other Transaction
Documents) or any political subdivision thereof.  Without limiting or being
limited by the foregoing, but subject to the exclusions set forth in the
preceding sentence, the Seller shall pay within five (5) Business Days of demand
to each Indemnified Party any and all amounts necessary to indemnify such
Indemnified Party from and against any and all Indemnified Amounts relating to
or resulting from any of the following:

 

(i)              the failure of any Receivable included in the calculation of
the Net Eligible Pool Balance to be an Eligible Receivable, the failure of any
information contained in a Monthly Report to be true and correct, or the failure
of any other information provided to the Purchaser or the Agent with respect to
Receivables or this Agreement to be true and correct;

 

(ii)             the failure of any representation or warranty or statement made
or deemed made by the Seller (or any of its officers) under or in connection
with this Agreement to have been true and correct in all respects when made;

 

(iii)            the failure by the Seller to comply with any applicable law,
rule or regulation with respect to any Pool Receivable or the related Contract;
or the failure of any Pool Receivable or the related Contract to conform to any
such applicable law, rule or regulation;

 

(iv)            the failure to vest and maintain vested in the Purchaser a valid
and enforceable first priority perfected ownership or security interest in all
the Pool Assets free and clear of any Adverse Claim;

 

(v)             the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Receivables
in, or purporting to be in, the Receivables Pool and the Related Security and
Collections in respect thereof, whether at the time of any Investment or
Reinvestment or at any subsequent time;

 

(vi)            any dispute, claim, offset or defense of the Obligor to the
payment of any Receivable in, or purporting to be in, the Receivables Pool
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the goods or services related to such Receivable or
the furnishing or failure to furnish such goods or services or relating to
collection activities with respect to such Receivable;

 

12

--------------------------------------------------------------------------------


 

(vii)           any failure of the Seller to perform its duties or obligations
in accordance with the provisions hereof or to perform its duties or obligations
under the Contracts;

 

(viii)          any products liability or other claim, investigation, litigation
or proceeding arising out of or in connection with merchandise, insurance or
services which are the subject of any Contract;

 

(ix)             the commingling of Collections of Pool Receivables at any time
with other funds;

 

(x)              any investigation, litigation or proceeding related to this
Agreement or the use of proceeds of any Investment, Reinvestment or any Deferred
Purchase Price (or the payment thereof) or the ownership of the Purchased Assets
(or any interest therein or portion thereof);

 

(xi)             any reduction in Capital as a result of the distribution of
Collections pursuant to Section 1.6, in the event that all or a portion of such
distributions shall thereafter be rescinded or otherwise must be returned for
any reason;

 

(xii)            any tax or governmental fee or charge (other than any tax upon
or measured by net income or gross receipts or franchise tax), all interest and
penalties thereon or with respect thereto, and all reasonable out-of-pocket
costs and expenses, including the reasonable fees and expenses of counsel in
defending against the same, which are required to be paid by reason of any
Investment, Reinvestment or Deferred Purchase Price or the ownership of the
Purchased Assets (or any interest therein or portion thereof); or

 

(xiii)           any Lock-Box Agreement.

 

Without limiting or being limited by the foregoing, if any Indemnified Party
incurs any loss or expense (including any loss or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Indemnified Party) (such loss or expense may be referred to as “Breakage Costs”)
as a result of (i) the full or partial repayment of any Portion of Capital on
any day other than the scheduled last day of a Discount Accrual Period with
respect thereto or on any day in an amount greater than the amount specified by
the Seller or the Servicer or (ii) any Investment not being made (other than as
a result of a default by the Purchaser) in accordance with a notice pursuant to
Section 1.2(a), then upon demand by such Indemnified Party, the Seller shall pay
to such Indemnified Party the amount of such Breakage Costs.

 

The obligations of the Seller under this Section 3.1(a) shall survive the
resignation or removal of the Agent and the execution, delivery, performance and
termination of this Agreement, regardless of any investigation made by any
Indemnified Party.

 

(b)           Indemnity by the Servicer.  Without limiting any other rights
which any Indemnified Party may have hereunder under applicable law, the
Servicer hereby agrees to indemnify each Indemnified Party, forthwith within
five (5) Business Days of demand, from and

 

13

--------------------------------------------------------------------------------


 

against any and all Indemnified Amounts awarded against or incurred by any of
them arising out of or relating to:

 

(i)              any representation or warranty made by the Servicer under or in
connection with any Transaction Document or any information or report delivered
by or on behalf of the Servicer pursuant hereto, which shall have been false,
incorrect or misleading in any respect when made or deemed made (except any such
amounts to the extent representing recourse due to the insolvency or other
financial inability to pay of any Obligor);

 

(ii)             the failure by the Servicer to comply with any applicable law,
rule or regulation (including truth in lending, fair credit billing, usury, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) with respect to any Pool Receivable or other related Contract;

 

(iii)            any failure of the Servicer to perform its duties, covenants
and obligations in accordance with the applicable provisions of this Agreement;

 

(iv)            any dispute, claim, offset or defense (other than a discharge in
bankruptcy of the related Obligor) of an Obligor to the payment of any
Receivable in or purporting to be in the Receivables Pool resulting solely from
collection or other servicing activities of the Servicer with respect to such
Receivable; or

 

(v)             costs and expenses (including Attorney Costs) in connection with
litigation relating to any Transaction Document.

 

The obligations of the Servicer under this Section 3.1(b) shall survive the
resignation or removal of the Agent and the execution, delivery, performance and
termination of this Agreement for a period of three years following the Final
Payout Date, regardless of any investigation made by any Indemnified Party.

 

ARTICLE IV

 

ADMINISTRATION AND COLLECTIONS

 

Section 4.1             Appointment of Servicer.  (a) The servicing,
administering and collection of the Pool Receivables shall be conducted by the
Person so designated from time to time as Servicer in accordance with this
Section 4.1.  Until the Agent gives notice to the Seller and the Servicer (in
accordance with this Section 4.1) of the designation of a new Servicer,
Manitowoc is hereby designated as, and hereby agrees to perform the duties and
obligations of, the Servicer pursuant to the terms hereof.  Upon the occurrence
and during the continuance of a Termination Event, the Agent may designate as
Servicer any Person (including itself) to succeed the Servicer or any successor
Servicer, on the condition in each case that any such Person so designated shall
agree to perform the duties and obligations of the Servicer pursuant to the
terms hereof.

 

(b)           Upon the designation of a successor Servicer as set forth in
Section 4.1(a) hereof, the Servicer agrees that it will terminate its activities
as Servicer hereunder in a manner which the Agent determines will facilitate the
transition of the performance of such activities to the new

 

14

--------------------------------------------------------------------------------


 

Servicer, and the Servicer shall cooperate with and assist such new Servicer. 
Such cooperation shall include (without limitation) access to and transfer of
records and use by the new Servicer of all licenses or software necessary or
desirable to collect the Pool Receivables and the Related Security.

 

(c)           The Servicer acknowledges that, in making their decision to
execute and deliver this Agreement, the Agent and the Purchaser have relied on
the Servicer’s agreement to act as Servicer hereunder.  Accordingly, the
Servicer agrees that it will not voluntarily resign as Servicer.

 

(d)           The Servicer may delegate its duties and obligations hereunder to
any subservicer (each, a “Sub-Servicer”); provided that, in each such delegation
(i) such Sub-Servicer shall agree in a separate letter agreement, to perform the
duties and obligations of the Servicer pursuant to the terms hereof, (ii) the
Servicer shall remain solely liable to the Purchaser and the Agent for the
performance of the duties and obligations so delegated, (iii) the Seller, the
Agent and the Purchaser shall have the right to look solely to the Servicer for
performance and (iv) the terms of any agreement with any Sub-Servicer shall
provide that the Agent may terminate such agreement upon the termination of the
Servicer hereunder by giving notice of its desire to terminate such agreement to
the Servicer (and the Servicer shall provide appropriate notice to such
Sub-Servicer).  For avoidance of doubt, the existence of the Bond Administration
Agreement shall not limit or diminish the obligations of the Servicer under this
Agreement.

 

Section 4.2             Duties of Servicer.  (a) The Servicer shall take or
cause to be taken all such action as may be necessary or advisable to collect
each Pool Receivable from time to time, all in accordance with this Agreement
and all applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.  The
Servicer also shall perform the duties of the Servicer set forth in the Purchase
and Sale Agreement, in accordance with all applicable laws, rules and
regulations and with reasonable care and diligence.  The Servicer shall set
aside for the accounts of the Seller and the Purchaser the amount of the
Collections to which each is entitled in accordance with Article I hereto.  The
Servicer may, in accordance with the Credit and Collection Policy, extend the
maturity of any Pool Receivable (but not beyond thirty (30) days) and extend the
maturity or adjust the Outstanding Balance of any Defaulted Receivable or
Delinquent Receivable as the Servicer may determine to be appropriate to
maximize Collections thereof; provided, however, that (i) such extension or
adjustment shall not alter the status of such Pool Receivable as a Delinquent
Receivable or a Defaulted Receivable or limit the rights of the Purchaser or the
Agent under this Agreement and (ii) if a Termination Event has occurred and is
continuing and Manitowoc or any of its Affiliates is still serving as Servicer,
the Servicer may make such extension or adjustment only upon the prior written
approval of the Agent.  The Seller shall deliver to the Servicer and the
Servicer shall hold for the benefit of the Seller and the Agent (for the benefit
of the Purchaser and individually) in accordance with their respective
interests, all records and documents (including without limitation computer
tapes or disks) with respect to each Pool Receivable.  Notwithstanding anything
to the contrary contained herein, the Agent may direct the Servicer to commence
or settle any legal action to enforce collection of any Pool Receivable or to
foreclose upon or repossess any Related Security; provided, however, that no
such direction may be given unless either: (A) a Termination Event has occurred
and is continuing or (B) the Agent believes

 

15

--------------------------------------------------------------------------------


 

in good faith that the failure to commence, settle or effect such legal action,
foreclosure or repossession could adversely affect the collectibility of such
Pool Receivable.

 

(b)           On each Business Day, the Servicer shall provide to the Agent a
report, in form and substance reasonably satisfactory to the Agent, as to:
(i) all outstanding Receivables that have been sold or contributed by the
Originators to the Seller pursuant to the Purchase and Sale Agreement since the
most recent such report; (ii) the Net Eligible Pool Balance as of the beginning
of the day on the date of such report; (iii) the Purchased Assets Coverage
Percentage; (iv) Receivables that became Defaulted Receivables since the most
recent such report; (v) agings of Pool Receivables as of the beginning of the
day on the date of such report; and (vi) the sum of the Outstanding Balances of
the Eligible Receivables in the Receivables Pool.

 

(c)           The Servicer’s obligations hereunder shall terminate on the Final
Payout Date. After such termination the Servicer shall promptly deliver to the
Seller all books, records and related materials that the Seller previously
provided to the Servicer in connection with this Agreement.

 

Section 4.3             Establishment and Use of Certain Accounts.

 

(a)           Lock-Box Accounts.  Prior to the Closing Date, the Seller shall
have entered into Lock-Box Agreements covering the Lock-Box Accounts listed on
Schedule II with all of the Lock-Box Banks, and deliver original counterparts
thereof to the Agent.  All Lock-Box Accounts shall be maintained in the name of
the Seller.  Each of the Seller and the Servicer shall have directed (and shall
continue to direct) each Lock-Box Bank to cause all Collections received in the
applicable Lock-Box Accounts to be automatically (and without further action,
notice to or consent of the Seller or Servicer) wire transferred to the
Collection Account within one (1) Business Day following the receipt thereof
into such Lock-Box Account; provided that, unless a Termination Event has
occurred and is continuing, M&T Account Collections need not be transferred
automatically to the Collection Account and, instead, the Servicer shall cause
M&T Account Collections to be deposited in the Collection Account on the first
Business Day after any day on which the aggregate amount of M&T Account
Collections exceeds fifteen thousand dollars ($15,000) and, in any event, the
Servicer shall cause all M&T Account Collections to be transferred to the
Collection Account at least once each calendar month.

 

The Agent (for the benefit of the Purchaser) shall have sole dominion and
control over each Lock-Box Account together with the ability, in the
circumstances contemplated by Section 4.3(d), to exercise all rights with
respect thereto, including without limitation, the exclusive right to receive
all Collections deposited therein.  Neither the Seller nor the Servicer shall
have any ability to control or direct the application of any Collections
deposited in the Lock-Box Accounts; provided that unless a Termination Event or
an Unmatured Termination Event has occurred and is continuing, all such
Collections shall continue to be automatically transferred to the Collection
Account as described in this Section 4.3(a).

 

(b)           Collection Account.  The Servicer has established the Collection
Account.  The Collection Account shall be used to accept the transfer of
Collections of Pool Receivables from the Lock-Box Accounts pursuant to
Section 1.6(b) and for such other purposes described in the Transaction
Documents.

 

16

--------------------------------------------------------------------------------


 

(c)           Permitted Investments.  Prior to the occurrence and continuation
of any Termination Event, any amounts in the Collection Account may be invested
by the Collection Account Bank at Servicer’s direction, in Permitted
Investments, so long as (i) either (A) such Permitted Investments are credited
to a “securities account” (as defined in the applicable UCC) over which the
Purchaser shall have a first priority perfected security interest, (B) such
Permitted Investments are purchased in the name of the Purchaser or (C) such
Permitted Investments are held in another manner sufficient to establish the
Purchaser’s first priority perfected security interest over such Permitted
Investments and (ii) such Permitted Investments are scheduled to mature prior to
the last day of the Discount Accrual Period during which such investment is
made.

 

(d)           Control of Accounts.  The Agent may at any time following the
occurrence and during the continuance of a Termination Event or Unmatured
Termination Event give notice to each Lock-Box Bank and the Collection Account
Bank that the Agent is exercising its rights under the Lock-Box Agreements and
the Collection Account Agreement to do any or all of the following: (i) to have
the exclusive ownership and control of the Lock-Box Accounts and/or the
Collection Account, as the case may be, transferred to the Agent, to the extent
provided in the related Lock-Box Agreement and/or the Collection Account
Agreement, as applicable, (ii) to have the proceeds that are sent to the
respective Lock-Box Accounts and/or the Collection Account, as the case may be,
be redirected pursuant to its instructions rather than deposited in the
applicable Lock-Box Account and/or the Collection Account, as the case may be,
and (iii) to take any or all other actions permitted under the applicable
Lock-Box Agreement and the Collection Account Agreement.  The Seller hereby
agrees that if the Agent at any time takes any action set forth in the preceding
sentence, the Agent shall have exclusive control of the proceeds (including
Collections) of all Pool Receivables and the Seller hereby further agrees to
take any other action that the Agent may reasonably request to transfer such
control.  Any proceeds of Pool Receivables received by the Seller or the
Servicer, thereafter shall be sent immediately to the Agent.  The parties hereto
hereby acknowledge that if at any time the Agent takes control of any Lock-Box
Account and/or the Collection Account, the Agent shall not have any rights to
the funds therein in excess of the unpaid amounts due to the Agent, the
Purchaser or any other Person hereunder and any such funds shall be distributed
by the Agent in accordance with the provisions set forth in Section 1.6.

 

Section 4.4             Enforcement Rights.  (a) At any time following the
occurrence and during the continuance of a Termination Event:

 

(i)              the Agent may direct the Obligors that payment of all amounts
payable under any Pool Receivable be made directly to the Agent or its designee;

 

(ii)             the Agent may instruct the Seller or the Servicer to give
notice of the Purchaser’s ownership of the Pool Receivables to each Obligor,
which notice shall direct that payments be made directly to the Agent or its
designee, and upon such instruction from the Agent the Seller or the Servicer,
as applicable, shall give such notice at the expense of the Seller; provided,
that if the Seller or the Servicer fails to so notify each Obligor, the Agent
may so notify the Obligors; and

 

17

--------------------------------------------------------------------------------


 

(iii)            the Agent may request the Seller or the Servicer to, and upon
such request the Seller or the Servicer, as applicable, shall (A) assemble all
of the records necessary or desirable to collect the Pool Receivables and the
Related Security, and transfer or license to any new Servicer the use of all
software necessary or desirable to collect the Pool Receivables and the Related
Security, and make the same available to the Agent or its designee at a place
selected by the Agent, and (B) segregate all cash, checks and other instruments
received by it from time to time constituting Collections with respect to the
Pool Receivables in a manner acceptable to the Agent and, promptly upon receipt,
remit all such cash, checks and instruments, duly endorsed or with duly executed
instruments of transfer, to the Agent or its designee.

 

(b)           The Seller hereby authorizes the Agent, and irrevocably appoints
the Agent as its attorney-in-fact with full power of substitution and with full
authority in the place and stead of the Seller, which appointment is coupled
with an interest, during the occurrence and continuance of a Termination Event
or Unmatured Termination Event, to take any and all steps in the name of the
Seller and on behalf of the Seller necessary or desirable, in the determination
of the Agent, to collect any and all amounts or portions thereof due under any
and all Pool Receivables or Related Security, including, without limitation,
endorsing the name of the Seller on checks and other instruments representing
Collections and enforcing such Pool Receivables, Related Security and the
related Contracts.  Notwithstanding anything to the contrary contained in this
subsection (b), none of the powers conferred upon such attorney-in-fact pursuant
to the immediately preceding sentence shall subject such attorney-in-fact to any
liability if any action taken by it shall prove to be inadequate or invalid, nor
shall they confer any obligations upon such attorney-in-fact in any manner
whatsoever, except to the extent arising out of the negligence or willful
misconduct of such attorney-in-fact.

 

Section 4.5             Responsibilities of the Seller.  Anything herein to the
contrary notwithstanding, the Seller shall (i) perform all of its obligations,
if any, and cause each Originator to perform all of such Originator’s
obligations, under the Contracts related to the Pool Receivables to the same
extent as if the Purchased Assets had not been sold hereunder or, in the case of
the Originators, under the Purchase and Sale Agreement, and the exercise by the
Agent or the Purchaser of its rights hereunder shall not relieve the Seller or
any Originator from any such obligations and (ii) pay when due any taxes payable
by the Seller when due.  The Agent and the Purchaser shall not have any
obligation or liability with respect to any Pool Receivable, any Related
Security or any related Contract, nor shall any of them be obligated to perform
any of the obligations of the Seller under any of the foregoing.

 

Section 4.6             Servicing Fee.  The Servicer shall be paid a fee,
through distributions permitted by Section 1.6(d), which shall accrue for each
day, equal to the result of (a) one percent (1%) multiplied by (b) the
Outstanding Balance of all Pool Receivables on such day, multiplied by (c) a
fraction, the numerator of which is one (1) and the denominator of which is
three hundred sixty-five (365).

 

18

--------------------------------------------------------------------------------


 

ARTICLE V

 

MISCELLANEOUS

 

Section 5.1             Amendments, Etc.  No amendment or waiver of any
provision of this Agreement or consent to any departure by the Seller or the
Servicer therefrom shall be effective unless in a writing signed by the Agent,
and, in the case of any amendment, by the Seller and the Servicer and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
material amendment shall be effective until the Rating Agencies have notified
the Agent in writing that such action will not result in a reduction or
withdrawal of the rating of any Notes.  No failure on the part of the Purchaser
or the Agent to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.

 

Section 5.2             Notices, Etc.; Extension of Stated Termination Date. 
(a) All notices and other communications hereunder shall, unless otherwise
stated herein, be in writing (which shall include facsimile communication) and
sent or delivered, to each party hereto, at its address set forth under its name
on Schedule I hereto, or at such other address as shall be designated by such
party in a written notice to the other parties hereto.  Notices and
communications by facsimile shall be effective when sent (and shall be followed
by hard copy sent by first class mail), and notices and communications sent by
other means shall be effective when received.

 

(b)           The Seller may advise the Agent in writing of its desire to extend
the Stated Termination Date for an additional three hundred sixty-four (364)
days, provided such request is made not more than ninety (90) days prior to, and
not less than sixty (60) days prior to, the then current Stated Termination
Date.  The Agent shall notify the Seller in writing, within forty-five (45) days
after its receipt of such request by the Seller, whether the Liquidity Banks or
any of them are agreeable to such extension (it being understood that the
Liquidity Banks may accept or decline such a request in their sole discretion
and on such terms as they may elect) and, to the extent the Liquidity Banks are
agreeable, the Seller, the Agent and the Liquidity Banks shall enter into such
documents as the Liquidity Banks may deem necessary or appropriate to reflect
such extension, and all reasonable costs and expenses incurred by the Liquidity
Banks, the Purchaser and the Agent in connection therewith (including reasonable
attorneys’ costs) shall be paid by the Seller; it being understood and agreed
that the failure of the Agent to so notify the Seller as set forth above shall
not be deemed to be a consent to such request for extension.

 

Section 5.3             Assignability.  (a) This Agreement and the Purchaser’s
rights and obligations herein (including ownership of the Purchased Assets)
shall be assignable, in whole or in part, by the Purchaser and its successors
and assigns with the prior written consent of the Seller; provided, however,
that such consent shall not be unreasonably withheld, and no such consent shall
be required if (i) such assignment is to a Note Issuer or (ii) a Termination
Event or an Unmatured Termination Event has occurred and is continuing.  Subject
to Section 5.6, each assignor may, in connection with the assignment, disclose
to the applicable assignee any information relating to the Seller or the Pool
Receivables furnished to such assignor by or on behalf of the Seller, the
Purchaser or the Agent.

 

19

--------------------------------------------------------------------------------


 

Upon such an assignment the assignee shall have all of the rights of the
Purchaser with respect to the Transaction Documents, the Purchased Assets, the
Pool Assets and the Capital (or such portion thereof as has been assigned).

 

(b)           The Purchaser may at any time sell or grant to one or more banks
or other institutions (each a “Liquidity Bank”) party to the Liquidity Agreement
or to any other Program Support Provider, participating interests or security
interests in its rights in the Purchased Assets, the Pool Assets and the Capital
(or any portion thereof).  In the event of any such sale or grant by the
Purchaser of a participating interest to a Liquidity Bank or other Program
Support Provider, the Purchaser shall remain responsible for the performance of
its obligations hereunder.  The Seller agrees that each Liquidity Bank or other
Program Support Provider shall be entitled to the benefits of Sections 1.9, 1.10
and 1.11.

 

(c)           This Agreement and the rights and obligations of the Agent
hereunder shall be assignable, in whole or in part, by the Agent and its
successors and assigns.

 

(d)           Except as provided in Section 4.1(d), neither the Seller nor the
Servicer may assign its rights or delegate its obligations hereunder or any
interest herein without the prior written consent of the Agent.

 

(e)           Without limiting any other rights that may be available under
applicable law, the rights of the Purchaser may be enforced through it or by its
agents.

 

Section 5.4             Costs, Expenses and Taxes.  (a) In addition to the
rights of indemnification granted under Section 3.1 hereof, the Seller agrees to
pay, upon demand, all reasonable costs and expenses in connection with the
preparation, execution, delivery and administration (including auditing
Receivables prior to the Closing Date, periodic auditing of Receivables and the
servicing thereof from and after the Closing Date, and any reasonable and
customary fees from time to time payable to the Rating Agencies in connection
with the transactions contemplated by this Agreement) of this Agreement and the
other Transaction Documents, including all reasonable costs and expenses
relating to the amending, amending and restating, modifying or supplementing of
this Agreement and the other Transaction Documents and the waiving of any
provisions hereof or thereof (whether or not any such amendment, amendment and
restatement, modification, supplement or waiver becomes effective), and
including in all cases, without limitation, Attorney Costs for the Agent, the
Purchaser and their respective Affiliates and agents with respect thereto and
with respect to advising the Agent, the Purchaser and their respective
Affiliates and agents as to their rights and remedies under this Agreement and
the other Transaction Documents, and all costs and expenses, if any (including
Attorney Costs), of the Agent, the Purchaser and their respective Affiliates and
agents, in connection with the enforcement of this Agreement and the other
Transaction Documents.

 

(b)           In addition, the Seller shall pay on demand any and all stamp and
other taxes and fees payable in connection with the execution, delivery, filing
and recording of this Agreement or the other Transaction Documents, and agrees
to save each Indemnified Party harmless from and against any liabilities with
respect to or resulting from any delay in paying or omission to pay such taxes
and fees.

 

20

--------------------------------------------------------------------------------


 

Section 5.5             No Proceedings; Limitation on Payments.  (a) Each of the
Seller, the Servicer, the Agent, each assignee of the Purchased Assets, the Pool
Assets or the Capital or any interest therein, and each Person which enters into
a commitment to make purchases, Investments or Reinvestments hereunder, hereby
covenants and agrees that it will not institute against, or join any other
Person in instituting against, the Purchaser or any other Note Issuer, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding,
or other proceeding under any federal or state bankruptcy or similar law, for
one year and one day after the latest maturing Note issued by the Purchaser or
any such Note Issuer is paid in full.

 

(b)           Notwithstanding any provisions contained in this Agreement to the
contrary, the Purchaser shall not, and shall not be obligated to, pay any
amount, if any, payable by it pursuant to this Agreement or any other
Transaction Document unless (i) the Purchaser has received funds which may be
used to make such payment and which funds are not required to repay the Notes
when due and (ii) after giving effect to such payment, either (x) the Purchaser
could issue Notes to refinance all outstanding Notes (assuming such outstanding
Notes matured at such time) in accordance with the program documents governing
the Purchaser’s securitization program or (y) all Notes are paid in full. Any
amount which the Purchaser does not pay pursuant to the operation of the
preceding sentence shall not constitute a claim (as defined in §101 of the
Bankruptcy Code) against or corporate obligation of the Purchaser for any such
insufficiency unless and until the Purchaser satisfies the provisions of clauses
(i) and (ii) above.

 

Section 5.6             Confidentiality.  Unless otherwise required by
applicable law (including the disclosure requirement of applicable securities
laws), each of the Seller and the Servicer agrees to maintain the
confidentiality of this Agreement and the other Transaction Documents (and all
drafts thereof) in communications with third parties and otherwise; provided
that this Agreement may be disclosed to (a) third parties to the extent such
disclosure is made pursuant to a written agreement of confidentiality in form
and substance reasonably satisfactory to the Agent and (b) the Seller’s and/or
the Servicer’s legal counsel and auditors if they agree to hold it confidential;
provided that only the terms and conditions of this Agreement may be revealed to
such parties and not the details of any fees, pricing or interest rates.  Unless
otherwise required by applicable law, each of the Agent and the Purchaser agrees
to maintain the confidentiality of non-public financial information regarding
Manitowoc and its Subsidiaries and other information marked as confidential by
the Servicer or the Seller; provided, that such information may be disclosed to:
(i) third parties to the extent such disclosure is made pursuant to a written
agreement of confidentiality in form and substance reasonably satisfactory to
Manitowoc, (ii) legal counsel and auditors of the Purchaser or the Agent if they
agree to hold it confidential, (iii) the rating agencies rating the Notes and
any other nationally recognized statistical rating organization, (iv) any
Program Support Provider or potential Program Support Provider (if they agree to
hold it confidential), (v) any placement agent placing the Notes and (vi) any
regulatory authorities having jurisdiction over the Agent, the Purchaser, any
Program Support Provider or any Liquidity Bank.  Nothing in this Section shall
prevent disclosure of information as part of a legal proceeding relating to
litigation in respect of this Agreement or any other Transaction Document.

 

Section 5.7             GOVERNING LAW AND JURISDICTION.  (a) THIS
AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS

 

21

--------------------------------------------------------------------------------


 

OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICT OF LAWS PROVISIONS THEREOF).

 

(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE PURCHASER, THE SELLER, THE SERVICER AND THE AGENT
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS.  EACH OF THE PURCHASER, THE SELLER, THE SERVICER
AND THE AGENT IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO.  THE PURCHASER, THE SELLER, THE
SERVICER AND THE AGENT EACH WAIVE PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR
OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

 

Section 5.8             Execution in Counterparts.  This Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.

 

Section 5.9             Survival of Termination.  The provisions of Sections
1.9, 1.10, 1.11, Article III and this Article V shall survive any termination of
this Agreement.

 

Section 5.10           WAIVER OF JURY TRIAL.  THE PURCHASER, THE SELLER, THE
SERVICER AND THE AGENT EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR
OTHERWISE.  THE PURCHASER, THE SELLER, THE SERVICER AND THE AGENT EACH AGREE
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY.  WITHOUT LIMITING THE FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES
THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
PROVISION HEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 

Section 5.11           Entire Agreement.  This Agreement and the other
Transaction Documents embodies the entire agreement and understanding between
the Purchaser, the Seller, the Servicer

 

22

--------------------------------------------------------------------------------


 

and the Agent, and supersedes all prior or contemporaneous agreements and
understandings of such Persons, verbal or written, relating to the subject
matter hereof and thereof.

 

Section 5.12           Headings.  The captions and headings of this Agreement
and in any Exhibit hereto are for convenience of reference only and shall not
affect the interpretation hereof or thereof.

 

Section 5.13           Purchaser’s Liabilities.  The obligations of the
Purchaser under this Agreement are solely the corporate obligations of the
Purchaser.  No recourse shall be had for any obligation or claim arising out of
or based upon this Agreement against any stockholder, employee, officer,
director or incorporator of the Purchaser; and provided, however, that this
Section 5.13 shall not relieve any such Person of any liability it might
otherwise have for its own gross negligence or willful misconduct.  The
agreements provided in this Section 5.13 shall survive termination of this
Agreement.

 

Section 5.14           Mutual Negotiations.  This Agreement and the other
Transaction Documents are the product of mutual negotiations by the parties
thereto and their counsel, and no party shall be deemed the draftsperson of this
Agreement or any other Transaction Document or any provision hereof or thereof
or to have provided the same.  Accordingly, in the event of any inconsistency or
ambiguity of any provision of this Agreement or any other Transaction Document,
such inconsistency or ambiguity shall not be interpreted against any party
because of such party’s involvement in the drafting thereof.

 

[SIGNATURES FOLLOW]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

 

MANITOWOC FUNDING, LLC,

 

as Seller

 

 

 

By:

 

 

Name:

 

Title:

 

Second A&R Receivables
Purchase Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

THE MANITOWOC COMPANY, INC.,

 

as Servicer

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Second A&R Receivables
Purchase Agreement

 

S-2

--------------------------------------------------------------------------------


 

 

NORDDEUTSCHE LANDESBANK GIROZENTRALE, as Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

Name:

 

Title:

 

Second A&R Receivables
Purchase Agreement

 

S-3

--------------------------------------------------------------------------------


 

 

HANNOVER FUNDING COMPANY LLC,

 

as Purchaser

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Second A&R Receivables
Purchase Agreement

 

S-4

--------------------------------------------------------------------------------


 

EXHIBIT I

 

DEFINITIONS

 

As used in the Agreement (including its Exhibits), the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined).  Unless otherwise indicated,
all Section, Annex, Exhibit and Schedule references in this Exhibit are to
Sections of and Annexes, Exhibits and Schedules to the Agreement.

 

“Adverse Claim” means a lien, security interest, restriction on transfer or
other charge or encumbrance, or any other type of preferential arrangement,
including the interest of a consignor, it being understood that a lien, security
interest or other charge or encumbrance, or any other type of preferential
arrangement, in favor of or granted to the Seller or the Purchaser pursuant to
this Agreement and the other Transaction Documents shall not constitute an
Adverse Claim and excluding (i) liens for taxes, assessments or other
governmental charges which are not yet due and payable, and (ii) liens granted
to any Lock-Box Bank and/or the Collection Account Bank in the Collections held
by such bank in the related Lock-Box Account and/or Collection Account, as the
case may be, and solely for and relating to the payment of fees and other
charges to such bank and the ability of such bank to recover for returned items,
in each case, to the extent described and provided for in the agreement, if any,
relating to such account and/or the applicable Lock-Box Agreement and/or
Collection Account Agreement.

 

“Affected Person” has the meaning set forth in Section 1.9 of the Agreement.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.

 

“Affiliate Obligor” means any Obligor that is a Subsidiary of a Parent Obligor
or that is an Affiliate of a Parent Obligor.

 

“Agent” shall have the meaning set forth in the preamble to the Agreement.

 

“Attorney Costs” means and includes all fees and disbursements of any law firm
or other external counsel, the allocated cost of internal legal services and all
disbursements of internal counsel.

 

“Average Remaining Maturity” means, for any day, the result of (i) the sum of,
for each Eligible Receivable then in the Receivables Pool, (a) the Remaining
Maturity times (b) the Net Outstanding Balance, divided by (ii) the sum of the
Net Outstanding Balances of all Eligible Receivables then in the Receivables
Pool.

 

“Bank Rate” for any Discount Accrual Period for any Portion of Capital, means an
interest rate per annum equal to (A) the Eurodollar Rate for such Discount
Accrual Period plus two percent (2%) for the first ten days of such Discount
Accrual Period and (B) the Eurodollar Rate plus two and one-half percent (2.50%)
thereafter; provided that the “Bank Rate” for each day in a Discount Accrual
Period occurring during the continuance of a Termination Event shall

 

I-1

--------------------------------------------------------------------------------


 

be an interest rate equal to plus two and one-half percent (2.50%) per annum
above the Base Rate in effect on such day.

 

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

 

“Base Concentration Limit” means, for any day, a percentage,  not to exceed five
percent (5%), determined by the Servicer.

 

“Base Rate” means for any day, a fluctuating interest rate per annum as shall be
in effect from time to time, which rate shall be at all times equal to the
greatest of (i) the rate of interest most recently announced by NORD/LB at its
branch in New York, New York as its prime commercial rate for United States
loans made in the United States (which rate is not necessarily intended to be
the lowest rate of interest determined by NORD/LB in connection with extensions
of credit) plus one percent (1.00%) per annum, (ii) the latest Federal Funds
Rate plus one and one-half percent (1.50%) per annum and (iii) the Eurodollar
Rate applicable to the Discount Accrual Period for which the Base Rate is then
being determined.

 

“Bond Administration Agreement” means the Bond Administration Agreement dated as
of December 21, 2006 between the Servicer and Finacity, as amended, amended and
restated, supplemented or otherwise modified from time to time.

 

“Breakage Costs” is defined in Section 3.1 of the Agreement.

 

“Business Day” means any day on which (i) both (A) the Agent at its branch
office in New York, New York is open for business and (B) commercial banks in
New York City are not authorized or required to be closed for business, and
(ii) if this definition of “Business Day” is utilized in connection with the
Eurodollar Rate, dealings are carried out in the London interbank market.

 

“Calculation Period” means a calendar month.

 

“Capital” means the amount paid to the Seller in respect of Investments made by
the Purchaser pursuant to the Agreement, or such amount divided or combined in
order to determine the Discount applicable to any Portion of Capital, in each
case, reduced from time to time by Collections distributed and applied on
account of such Capital pursuant to Section 1.6(d) of the Agreement; provided,
however, that if such Capital shall have been reduced by any distribution and
thereafter all or a portion of such distribution is rescinded or must otherwise
be returned for any reason, such Capital shall be increased by the amount of
such rescinded or returned distribution, as though it had not been made.

 

“Change in Control” means (x) with respect to Manitowoc, (a) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934 and the
rules of the Securities and Exchange Commission thereunder as in effect on the
Closing Date) of Equity Interests representing more than thirty percent (30%) of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of Manitowoc, (b) occupation of a majority of the seats (other
than vacant seats) on the board of directors of Manitowoc by Persons who were
neither (i) nominated

 

I-2

--------------------------------------------------------------------------------


 

by the board of directors of Manitowoc nor (ii) appointed by directors so
nominated, (c) the acquisition of direct or indirect Control of Manitowoc by any
Person or group or (d) a “Change of Control” as defined in the Senior Note
Documents; and

 

(y) with respect to an Originator, (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Closing Date), other than
Manitowoc (or a Subsidiary of Manitowoc), of any membership interests or Equity
Interests of such Originator, (b) occupation of a majority of the seats (other
than vacant seats) on the board of directors of the Seller by Persons who were
neither (i) nominated by the board of directors of the Seller nor (ii) appointed
by directors so nominated, or (c) the acquisition of direct or indirect Control
of such Originator by any Person or group other than Manitowoc (or a Subsidiary
of Manitowoc); and

 

(z) with respect to the Seller, (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Closing Date), other than
Grove U.S. L.L.C., of any membership interests or Equity Interests of the
Seller, (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Seller by Persons who were neither (i) nominated
by the board of directors of the Seller nor (ii) appointed by directors so
nominated, or (c) the acquisition of direct or indirect Control of the Seller by
any Person or group other than Grove U.S. L.L.C.; and

 

For purposes of this definition of Change in Control, capitalized terms used in
this definition that are defined in the Credit Agreement (or by reference in the
Credit Agreement) shall have the meanings assigned thereto in (or by reference
in) the Credit Agreement, without giving effect to any amendment, amendment and
restatement, supplement or other modification to the Credit Agreement; provided
that the terms “Seller” and “Manitowoc” shall have the meanings assigned thereto
in the Agreement.

 

“Closing Date” means June 30, 2010.

 

“Collection Account” means that certain bank account numbered 330-785-7
maintained at Harris N.A. which is (i) identified as the “Manitowoc Funding, LLC
Collection Account,” (ii) pledged, on a first-priority basis, to the Purchaser
pursuant to Section 1.2(d) of the Agreement, and (iii) is governed by the
Collection Account Agreement.

 

“Collection Account Agreement” means a letter agreement, in form and substance
satisfactory to the Agent, among the Seller, the Agent, the Collection Account
Bank, and such other Persons as may be acceptable to the Agent, as the same may
be amended, supplemented, amended and restated, or otherwise modified from time
to time in accordance with the Agreement and with the consent of the Agent.

 

“Collection Account Bank” means the bank holding the Collection Account.

 

“Collections” means, with respect to any Pool Receivable, (a) all funds which
are received by the Seller, Servicer or any Originator in payment of any amounts
owed in respect of such Receivable (including, without limitation, purchase
price, finance charges, interest and all

 

I-3

--------------------------------------------------------------------------------


 

other charges), or applied to amounts owed in respect of such Receivable
(including, without limitation, insurance payments and net proceeds of the sale
or other disposition of repossessed goods or other collateral or property of the
related Obligor or any other Person directly or indirectly liable for the
payment of such Pool Receivable and available to be applied thereon), (b) all
Collections deemed to have been received pursuant to Section 1.4(e) of the
Agreement and (c) all other proceeds of such Receivable.

 

“Commitment Fee” has the meaning set forth in the Fee Letter.

 

“Commitment Fee Rate” has the meaning set forth in the Fee Letter.

 

“Commitment Fee Reserve” means on any date of determination, an amount equal to
the product of (a) the Commitment Fee Rate, times (b) two (2) times the Days
Sales Outstanding at such time, times (c) the result of (1) the Investment Limit
at such time minus (2) the aggregate outstanding Capital at such time, divided
by (d) three hundred sixty (360).

 

“Company Note” has the meaning set forth in Section 3.1 of the Purchase and Sale
Agreement.

 

“Concentration Component” means, on any date, the greatest of:  (a) the
Concentration Percentage for all Group B Obligors, (b) two (2) times the
Concentration Percentage for all Group C Obligors, or (c) four (4) times the
Concentration Percentage for all Group D Obligors.

 

“Concentration Percentage” means, on any day, (a) for any Group A Obligor, a
percentage equal to fifty percent (50%), or any other percentage as agreed by
the Servicer and the Agent in writing, (b) for all Group B Obligors, a
percentage equal to four (4) times the Base Concentration Limit, (c) for all
Group C Obligors, a percentage equal to two (2) times the Base Concentration
Limit, and (d) for all Group D Obligors, a percentage equal to the Base
Concentration Limit.

 

“Consolidated Interest Coverage Ratio” has the meaning set forth in the Credit
Agreement, without giving effect to any amendment, amendment and restatement,
supplement or other modification to the Credit Agreement (unless such amendment,
amendment and restatement, supplement or other modification has been consented
to in writing by the Agent).

 

“Consolidated Senior Secured Leverage Ratio” has the meaning set forth in the
Credit Agreement, without giving effect to any amendment, amendment and
restatement, supplement or other modification to the Credit Agreement (unless
such amendment, amendment and restatement, supplement or other modification has
been consented to in writing by the Agent).

 

“Consolidated Total Leverage Ratio” has the meaning set forth in the Credit
Agreement, without giving effect to any amendment, amendment and restatement,
supplement or other modification to the Credit Agreement (unless such amendment,
amendment and restatement, supplement or other modification has been consented
to in writing by the Agent).

 

“Contract” means, with respect to any Receivable, any and all contracts,
understandings, instruments, agreements, invoices, notes, purchase orders or
other writings pursuant to which

 

I-4

--------------------------------------------------------------------------------


 

such Receivable arises or which evidences such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.

 

“Contractual Dilution” means any Dilution that is contractually limited prior to
the sale or contribution to the Seller, pursuant to the Purchase and Sale
Agreement, of the Receivable(s) that gave rise to such Dilution, such as
discounts or rebates.

 

“Contributed Receivables” is defined in Section 1.1(a) of the Purchase and Sale
Agreement.

 

“Contributed Value” is defined in Section 3.3(b) of the Purchase and Sale
Agreement.

 

“CP Rate” for any Discount Accrual Period for any Portion of Capital, means, to
the extent the Purchaser funds such Portion of Capital for such Discount Accrual
Period by issuing Notes, a rate per annum equal to the sum of (a) the weighted
average of the rates paid or payable by the Purchaser from time to time as
interest on or otherwise (by means of interest rate hedges or otherwise) in
respect of Notes and allocated, in whole or in part, by the Agent to fund the
purchase or maintenance of a Portion of Capital (and which may also be allocated
in part to the funding of other assets of the Purchaser) during the relevant
Discount Accrual Period; provided that if any component of such rate is a
discount rate, then such component shall be the rate resulting from converting
such discount rate to an interest-bearing equivalent rate per annum, plus
(b) the per annum rate (expressed as a percentage and an interest rate
equivalent and calculated based on a 360-day year) equivalent to the sum of
(i) the allocable amount of any placement agent or commercial paper dealer fees
incurred in connection with the issuance of Notes, plus (ii) certain
documentation and transaction costs associated with the issuance of Notes, plus
(iii) any incremental carrying costs incurred with respect to Notes maturing on
dates other than those on which corresponding funds are received by the
Purchaser, plus (iv) other borrowings by the Purchaser, including borrowings to
fund small or odd dollar amounts that are not easily accommodated in the
commercial paper market (provided that the rate contemplated by this
clause (iv) shall not exceed the Eurodollar Rate plus fifty basis points
(0.50%)).  Notwithstanding anything to the contrary in the Agreement or in any
other Transaction Document on and after the occurrence and during the
continuation of any Termination Event the “CP Rate” shall be equal to the Base
Rate plus two and one-half percent (2.50%) per annum.

 

“Crane Business” means the Crane business segment as described in Part I, Item 1
of Form 10-K filed by Manitowoc with the United States Securities and Exchange
Commission for the fiscal year ended December 31, 2009.

 

“Credit Agreement” means the Amended and Restated Credit Agreement, dated as of
August 25, 2008, among Manitowoc, the “Subsidiary Borrowers” party thereto, the
“Lenders” party thereto, and JPMorgan Chase Bank, N.A., as administrative agent,
as amended, supplemented or otherwise modified from time to time; provided,
however, that for purposes of any reference herein to a defined term set forth
in the Credit Agreement, such reference shall be deemed to be a reference to the
Credit Agreement as in effect on January 21, 2010 without giving effect to any
amendment, supplement or other modification thereto entered into without the
Agent’s written consent.

 

I-5

--------------------------------------------------------------------------------


 

“Credit and Collection Policy” means those receivables credit and collection
policies and practices of the Servicer in effect on the Closing Date and
attached as Schedule IV to the Agreement, as modified in compliance with the
Agreement.

 

“Cutoff Date” means, (a) for any Settlement Date, the final day of a preceding
Calculation Period, or (b) for any other date, the Cutoff Date for the
immediately preceding Settlement Date.

 

“Days Sales Outstanding” means, for any calendar month, an amount computed as of
the last day of such calendar month equal to:  (a) the average of the
Outstanding Balance of all Pool Receivables as of the last day of each of the
three most recent calendar months ended on the last day of such calendar month,
divided by (b)(i) the aggregate credit sales made by the Originators giving rise
to Pool Receivables during the three calendar months ended on or before the last
day of such calendar month divided by (ii) ninety (90).

 

“Debt” means Indebtedness as defined in the Credit Agreement without giving
effect to any amendment, amendment and restatement, supplement or other
modification to the Credit Agreement.

 

“Default Horizon” means the number four (4).

 

“Default Horizon Calculation Period” means, for any day, a number, equal to the
Default Horizon, of consecutive Calculation Periods ending with the Cutoff Date.

 

“Default Ratio” means, for any day, the ratio computed as of the Cutoff Date by
dividing (i) the sum (without duplication) of the Net Outstanding Balances of
Pool Receivables that (a) were Defaulted Receivables as of the Cutoff Date, and
(b) were not Defaulted Receivables as of the previous Cutoff Date, and (c) were
Eligible Receivables on at least one day during the Calculation Period by
(ii) the Eligible Sales during the Loss Horizon Lookback Period.

 

“Defaulted Receivable” means a Receivable:

 

(i) as to which any payment, or part thereof, remains unpaid for at least
ninety-one (91) days from the original due date, or, if applicable, the adjusted
due date, provided that any such adjustments are consistent with the Credit and
Collection Policy therefor;

 

(ii) as to which the Obligor thereof or any other Person obligated thereon or
owning any Related Security in respect thereof has taken any action, or suffered
any event to occur, of the type described in paragraph (g) of Exhibit V to the
Agreement; or

 

(iii) which has been, or, consistent with the Credit and Collection Policy,
which should be, written off as uncollectible.

 

“Deferred Purchase Price” has the meaning set forth in Section 1.4(c) of the
Agreement.

 

“Delinquent Receivable” means a Receivable which is not a Defaulted Receivable
and:

 

I-6

--------------------------------------------------------------------------------


 

(i) as to which any payment, or part thereof, remains unpaid for at least 61
days from the original due date therefor; or

 

(ii) which, consistent with the Credit and Collection Policy, would be
classified as delinquent.

 

“Dilution” means any non-cash credit granted to an Obligor for the purpose of
reducing or canceling the Net Outstanding Balance of any Eligible Receivable of
such Obligor, except to the extent that such credit is offset by the sale or
contribution of an Eligible Receivable(s) to the Seller pursuant to the Purchase
and Sale Agreement, as part of a transfer, cancellation (of invoice, not
product), replacement (of invoice, not product), correction, or any artifact of
A/R tracking, or as part of a buyback/resell arrangement between such Obligor
and the applicable Originator.

 

“Dilution Component” means, for any day, the product of (i) the average of the
Dilution Ratios for the twelve most recent Calculation Periods and (ii) the
Dilution Horizon Ratio.

 

“Dilution Horizon” means the number one (1).

 

“Dilution Horizon Calculation Period” means, for any day, a number, equal to the
Dilution Horizon, of consecutive Calculation Periods ending with the Cutoff
Date.

 

“Dilution Horizon Lookback Period” means, for any day, the Calculation Period
preceding the Calculation Period containing the Cutoff Date by a number, equal
to the Dilution Horizon, of Calculation Periods.

 

“Dilution Horizon Ratio” means, for any Settlement Date (and any subsequent date
until the following Settlement Date), the result of (i) the Eligible Sales
during the Dilution Horizon Calculation Period, divided by (ii) the Net Eligible
Pool Balance as of such date.

 

“Dilution Ratio” means, for any day, the ratio computed as of the Cutoff Date by
dividing:  (a) the Eligible Dilution during the Calculation Period by (b) the
Eligible Sales during the Dilution Horizon Lookback Period.

 

“Dilution Reserve Percentage” means, on any Settlement Date (and any subsequent
date until the following Settlement Date), the product of (i) the Dilution
Horizon Ratio multiplied by (ii) the sum of (x) the Dilution Reserve Stress
Factor times the average of the Dilution Ratios for the twelve most recent
Calculation Periods and (y) the Spike Factor.

 

“Dilution Reserve Stress Factor” means the number two (2).

 

“Discount” means:

 

(i) for any Portion of Capital for any Discount Accrual Period to the extent the
Purchaser is funding such Portion of Capital through the issuance of Notes,

 

{CPR x I x (ED/360)} + TF

 

I-7

--------------------------------------------------------------------------------


 

(ii) for any Portion of Capital for any Discount Accrual Period to the extent
the Purchaser is funding such Portion of Capital pursuant to the Liquidity
Agreement or other than through the issuance of Notes,

 

{BR x I x (ED/Year)}+ TF

 

where:

 

BR

=

the Bank Rate for the Portion of Capital for such Discount Accrual Period

 

 

 

I

=

the Portion of Capital for such Discount Accrual Period

 

 

 

CPR

=

the CP Rate for the Portion of Capital for such Discount Accrual Period

 

 

 

ED

=

the actual number of days during such Discount Accrual Period

 

 

 

Year

=

if such Portion of Capital is funded based upon: (i) the Eurodollar Rate, three
hundred sixty (360) days, and (ii) the Base Rate, three hundred sixty-five (365)
or three hundred sixty-six (366) days, as applicable

 

 

 

TF

=

the Termination Fee, if any, for the Portion of Capital for such Discount
Accrual Period

 

provided, however, that no provision of the Agreement shall require the payment
or permit the collection of Discount in excess of the maximum permitted by
applicable law; and provided, further, that Discount for the Portion of Capital
shall not be considered paid by any distribution to the extent that at any time
all or a portion of such distribution is rescinded or must otherwise be returned
for any reason.

 

“Discount Accrual Period” means, with respect to each Portion of Capital:

 

(a)           initially the period commencing on the Investment Date of the
related Investment and ending the last day of the calendar month in which such
Investment Date occurred; and

 

(b)           thereafter, each calendar month;

 

provided, however, that on and after the Facility Termination Date, the Agent
may, from time to time and in its sole discretion, select any shorter or longer
Discount Accrual Period for any Portion of Capital (including a period of one
day).

 

“Discount Reserve” at any time means the sum of (i) the Termination Discount at
such time, and (ii) the then accrued and unpaid Discount.

 

I-8

--------------------------------------------------------------------------------


 

“Dividends” means any dividend or distribution (in cash or obligations) on any
of the Seller’s membership or other equity interests or any warrants, options or
other rights with respect to any of the Seller’s membership or other equity
interests.

 

“Eligible Dilution” means, for any Calculation Period, the sum of all Variable
Dilutions occurring during the Calculation Period except to the extent that such
credits have been applied to any Obligor in excess of the amount of any Net
Outstanding Balances owed on Eligible Receivables for any such Obligor.

 

“Eligible Receivables” means, at any time, Receivables:

 

(i)              the Obligor of which is a resident of either (a) the United
States, or (b) Canada (excluding the province of Quebec);

 

(ii)             the Obligor of which is not, nor has at any time during the
life of such Receivable been, subject to any bankruptcy, insolvency or any other
action, circumstance or proceeding of the type described in paragraph (g) of
Exhibit V to the Agreement;

 

(iii)            the Obligor of which is not an Affiliate of Manitowoc or any
Affiliate of Manitowoc;

 

(iv)            which are denominated and payable only in U.S. dollars in the
United States;

 

(v)             which have a stated maturity; and the invoice relating thereto
has been sent to the related Obligor;

 

(vi)            which arise under a Contract which is in full force and effect
and which is a legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms and which contains
an obligation to pay a specified amount of money, and, without limiting the
foregoing, such Receivables (A) constitute legal, valid, binding and irrevocable
payment obligations of the related Obligor, enforceable against such Obligor in
accordance with their terms and (B) have not been terminated (according to the
Servicer’s records) and whose termination is not pending;

 

(vii)           which were created in compliance with all laws, rulings and
regulations applicable to the transactions under which such Receivables were
generated;

 

(viii)          which conform with all applicable laws, rulings and regulations
in effect; which are not the subject of any dispute, offset, hold back defense,
Adverse Claim, counterclaim, warranty claim or other claim or defense (including
as a result of any liability of the applicable Originator to any such Obligor
that is also a supplier to such Originator); and which do not arise from the
sale of inventory which is subject to any Adverse Claim;

 

(ix)             which were created in accordance with, and which comply with,
the requirements of the Credit and Collection Policy;

 

I-9

--------------------------------------------------------------------------------


 

(x)              which arise from the sale and delivery of goods or services in
the ordinary course of business of the Crane Business or the Foodservice
Business of an Originator;

 

(xi)             which do not require the consent of the related Obligor to be
sold, transferred or assigned, under the related Contract or otherwise, and the
Contract relating thereto does not contain any provision that restricts the
ability of the Purchaser or the Agent to exercise rights thereunder or under the
Transaction Documents, except in each case as consented to or waived by the
related Obligor pursuant to a written consent or waiver in form and in substance
satisfactory to the Agent;

 

(xii)            which have not been modified, extended, renegotiated or
restructured since their creation in any way not provided for in the Credit and
Collection Policy;

 

(xiii)           in which the Seller owns good and valid title, free and clear
of any Adverse Claim, and which are freely assignable by the Seller;

 

(xiv)          for which the Purchaser shall have a valid and enforceable first
priority perfected ownership or security interest therein and in the Related
Security and Collections with respect thereto, in each case free and clear of
any Adverse Claim;

 

(xv)           which constitute accounts as defined in the UCC, and which are
not evidenced by instruments or chattel paper as defined in the UCC;

 

(xvi)          which are not Defaulted Receivables and which, on the date of
purchase of such Receivables by the Seller, are not Delinquent Receivables;

 

(xvii)         which are not Receivables in any Parent Obligor Pool where the
aggregate Outstanding Balance of all Defaulted Receivables in such Parent
Obligor Pool exceeds thirty-five percent (35%) of the aggregate Outstanding
Balance of all Receivables in such Parent Obligor Pool;

 

(xviii)        which are accounts receivable representing all or part of the
sales price of merchandise, insurance or services within the meaning of
Section 3(c)(5) of the Investment Company Act of 1940, as amended, and are
“eligible assets” as defined in Rule 3a-7 under such Act;

 

(xix)           the Originator of which (A) is not in default in any material
respect under the terms of the related Contract from which such Receivable
arose, (B) is wholly-owned by Manitowoc and (C) is not Manitowoc FSG
Holdings, Inc.;

 

(xx)            that represent amounts earned and payable by the related Obligor
and that are not subject to the performance of additional services or to the
delivery of additional goods by the Originator thereof;

 

(xxi)           which have not been disqualified by the Agent, Purchaser or the
rating agencies rating the Purchaser’s commercial paper for any other reason;

 

I-10

--------------------------------------------------------------------------------


 

(xxii)          for which the Obligor has been directed to make all payments to
a Lock-Box Account which is subject to a Lock-Box Agreement;

 

(xxiii)         which are not “bill and hold” Receivables, unless (A) the
applicable Originator has received a letter from the applicable Obligor
identifying the goods relating to such Receivables and stating that such Obligor
accepts such goods, (B) such goods have been placed in a gated area on the
premises of such Originator that does not contain any goods owned by such
Originator and (C) such Originator has fulfilled all of its obligations under
the applicable Contract with respect to such goods and such Receivables (and,
without limiting the generality of the foregoing, such Originator has no
delivery obligation with respect to such goods);

 

(xxiv)         which are not payable in installments; and

 

(xxv)          for which the related goods have been shipped to the applicable
Obligor and for which the related services have been performed.

 

“Eligible Sales” means, for any Calculation Period, the sum of the Net
Outstanding Balances of all Pool Receivables that were originated during or
prior to the Calculation Period and were Eligible Receivables at any time during
the Calculation Period but were not Eligible Receivables during any previous
Calculation Period.

 

“Eligible Unapplied Cash and Credits” means the sum of (i) all cash and non-cash
credits not applied to any Obligor, and the sum of (ii) for each Obligor, the
smaller of (a) the sum of all cash and non-cash credits applied to such Obligor
but not yet applied to any particular Receivable, or (b) the sum of the Net
Outstanding Balance of all Eligible Receivables for which such Obligor is the
Obligor.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time. 
References to sections of ERISA also refer to any successor sections.

 

“ERISA Affiliate” means with respect to any Person, at any time, each trade or
business (whether or not incorporated) that would, at the time, be treated
together with such Person as a single employer under Section 4001 of ERISA or
Sections 414(b), (c), (m) or (o) of the Code.

 

“Eurodollar Rate” means, for any Discount Accrual Period, an interest rate per
annum (rounded upward to the nearest 1/100th of 1%) determined pursuant to the
following formula:

 

Eurodollar Rate

=

LIBOR

 

 

 

1.00 - Eurodollar Reserve Percentage

 

 

 

 

 

Where:

 

 

 

 

“Eurodollar Reserve Percentage” means, for any Discount Accrual Period, the
maximum reserve percentage (expressed as a decimal, rounded upward to the
nearest 1/100th of 1%) in effect with respect to any Program Support Provider on
the date LIBOR for such

 

I-11

--------------------------------------------------------------------------------


 

Discount Accrual Period is determined under regulations issued from time to time
by the Federal Reserve Board for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
with respect to “Eurocurrency” funding (currently referred to as “Eurocurrency
liabilities”) having a term comparable to such Discount Accrual Period.

 

“Excess Concentration” means, for any Parent Obligor Pool, the amount by which
the sum of the Net Outstanding Balances, or portions thereof, of the Eligible
Receivables in such Parent Obligor Pool exceeds an amount equal to:  (a) the
Concentration Percentage for such Parent Obligor multiplied by (b) the
Outstanding Balance of all Receivables then in the Receivables Pool.

 

“Excluded Receivable” means a Receivable (a) the Obligor of which is a resident
of Quebec, Canada, (b) the Obligor of which is a resident of any country other
than Canada or the United States, or (c) the Obligor of which is the United
States Federal Government; provided that the determination as to whether a
Receivable is an Excluded Receivable shall be made only at the time that such
Receivable was transferred to the Seller pursuant to the Purchase and Sale
Agreement.

 

“Facility Termination Date” means the earliest of (a) the fifth anniversary of
the Closing Date, (b) the declaration or occurrence of the Facility Termination
Date pursuant to Section 2.2 of the Agreement, (c) the Purchase and Sale
Termination Date, and (d) the current scheduled termination date of the
commitments of the Liquidity Banks under the Liquidity Agreement with respect to
this Agreement.

 

“Federal Funds Rate” means, for any period, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective)”.  If on any relevant day such rate is not yet published in
H.15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotation”) for such day under the caption “Federal Funds Effective Rate.”  If
on any relevant day the appropriate rate for such previous day is not yet
published in either H.15(519) or the Composite 3:30 p.m. Quotations, the rate
for such day will be the arithmetic mean as determined by the Agent of the rates
for the last transaction in overnight Federal funds arranged prior to 9:00 a.m.
(New York time) on that day by each of three leading brokers of Federal funds
transactions in New York City selected by the Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“Fee Letter” has the meaning set forth in Section 1.5 of the Agreement.

 

“Finacity” means Finacity Corporation, a Delaware corporation.

 

“Final Payout Date” means the date following the Facility Termination Date on
which (i) the Investment Limit has been reduced to zero ($0), (ii) no Capital or
Discount remains

 

I-12

--------------------------------------------------------------------------------


 

outstanding and (iii) all other amounts then due and payable by the Originators,
the Seller or the Servicer to the Purchaser, the Agent or any other Indemnified
Party or Affected Person under the Transaction Documents (including, without
limitation, all Original Agreement Outstanding Amounts) have been paid in full.

 

“Foodservice Business” means the Foodservice business segment as described in
Part 1, Item I of Form 10-K filed by Manitowoc with the United States Securities
and Exchange Commission for the fiscal year ended December 31, 2009.

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Governmental Authority” means any nation or government, any state, municipal or
other political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, any court or arbitrator, and any accounting board or authority
(whether or not a part of government) which is responsible for the establishment
or interpretation of national or international accounting principles, in each
case whether foreign or domestic.  Without limiting the foregoing, Governmental
Authority shall include any Person owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

 

“Group A Obligor” means any Obligor that has a short-term rating of at least:
(a) “A-1” by S&P, or if such Obligor does not have a short-term rating from
S&P,  a rating of “AA-” or better by S&P on its long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P-1” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “Aa3”or better by Moody’s on its
long-term senior unsecured and uncredit-enhanced debt securities; provided that
if an Obligor is not rated by S&P but is rated by Moody’s, then such Obligor
shall be deemed to be a Group D Obligor, and if an Obligor is not rated by
Moody’s but is rated by S&P, then such Obligor shall be deemed to be a Group D
Obligor.

 

“Group B Obligor” means any Obligor that is not a Group A Obligor, and has a
short-term rating of at least:  (a) “A-2” by S&P, or if such Obligor does not
have a short-term rating from S&P, a rating of  “A-” or better by S&P on its
long-term senior unsecured and uncredit-enhanced debt securities, and (b) “P-2”
by Moody’s, or if such Obligor does not have a short-term rating from Moody’s,
“A3” or better by Moody’s on its long-term senior unsecured and
uncredit-enhanced debt securities; provided that if an Obligor is not rated by
S&P but is rated by Moody’s, then such Obligor shall be deemed to be a Group D
Obligor, and if an Obligor is not rated by Moody’s but is rated by S&P, then
such Obligor shall be deemed to be a Group D Obligor.

 

“Group C Obligor” means any Obligor that is neither a Group A Obligor nor a
Group B Obligor, and has a short-term rating of at least:  (a) “A-3” by S&P, or
if such Obligor does not have a short-term rating from S&P, a rating of “BBB-”
or better by S&P on its long-term senior unsecured and uncredit-enhanced debt
securities, and (b) “P-3” by Moody’s, or if such Obligor does not have a
short-term rating from Moody’s, “Baa3” or better by Moody’s on its long-term
senior unsecured and uncredit-enhanced debt securities; provided that if an
Obligor is not rated by S&P but is rated by Moody’s, then such Obligor shall be
deemed to be a Group D Obligor,

 

I-13

--------------------------------------------------------------------------------


 

and if an Obligor is not rated by Moody’s but is rated by S&P, then such Obligor
shall be deemed to be a Group D Obligor.

 

“Group D Obligor” means any Obligor that is not a Group A Obligor, nor a Group B
Obligor, nor a Group C Obligor.

 

“Indemnified Amounts” has the meaning set forth in Section 3.1 of the Agreement.

 

“Indemnified Party” has the meaning set forth in Section 3.1 of the Agreement.

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidations, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case (a) and (b) undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.

 

“Intercreditor Agreement” means the Seventh Amended and Restated Intercreditor
Agreement, dated as of June 30, 2010, among Manitowoc, the Originators, the
Seller, the Agent and JPMorgan Chase Bank, N.A., as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Investment” has the meaning set forth in Section 1.4(a) of the Agreement.

 

“Investment Date” means the date on which an Investment or a Reinvestment is
made pursuant to the Agreement.

 

“Investment Limit” means the lesser of (i) one hundred twenty-five million
dollars ($125,000,000), as such amount may be reduced pursuant to
Section 1.1(b) of the Agreement and (ii) the aggregate of the commitments, if
any, of all then existing Liquidity Banks under the Liquidity Agreement relating
to this Agreement.  References to the unused portion of the Investment Limit
means, at any time, the Investment Limit minus the aggregate then outstanding
Capital.

 

“Investment Notice” has the meaning set forth in Section 1.2(a) of the
Agreement.

 

“Joinder Agreement” means a joinder agreement entered into by the Seller and a
Person becoming an Originator pursuant to Section 4.3 of the Purchase and Sale
Agreement.

 

“LIBOR” means the rate of interest per annum (i) for deposits in U.S. dollars
for a period equal to such Discount Accrual Period which appears on Dow Jones
Markets Service (formerly known as Telerate) display page 3750 (or any successor
or alternative service or display page providing London interbank market offered
rates for U.S. dollars quoted by the BBA reasonably selected by the Liquidity
Agent) or (ii) if such rate is not published or available as contemplated by
clause (i) above, determined by the Liquidity Agent to be the arithmetic mean
(rounded upward, if necessary, to the nearest 1/100th of 1%) of the rates of
interest per annum notified to the Liquidity Agent as the rate of interest at
which dollar deposits in the approximate amount of the Capital associated with
such Discount Accrual Period would be offered to major banks in the

 

I-14

--------------------------------------------------------------------------------


 

London interbank market at their request, in each case at or about 11:00 a.m.
(London time) on the second Business Day prior to the commencement of such
Discount Accrual Period.

 

“Lien” means, with respect to any Property, any mortgage, lien, pledge, claim,
charge, security interest or encumbrance of any kind, any other type of
preferential arrangement in respect of such Property having the effect of a
security interest or any filing consented to by any Company of any financing
statement under the UCC or any other similar notice of Lien under any similar
notice or recording statute of any Governmental Authority consented to by any
Company, including any easement, right-of-way or other encumbrance on title to
Real Property, and any agreement to give any of the foregoing.

 

“Liquidity Agent” means NORD/LB in its capacity as Liquidity Agent pursuant to
the Liquidity Agreement.

 

“Liquidity Agreement” means that certain Amended and Restated Liquidity Asset
Purchase Agreement, dated as of June 30, 2010 entered into among the Purchaser
and the other parties thereto, as amended, amended and restated, supplemented or
otherwise modified from time to time.

 

“Liquidity Bank” has the meaning set forth in Section 5.3(b) of the Agreement.

 

“Lock-Box Account” means each account maintained at a bank or other financial
institution for the purpose of receiving Collections.

 

“Lock-Box Agreement” means an agreement, in form and substance satisfactory to
the Agent, among an Originator, the Seller, a Lock-Box Bank, and the Agent and
such other Persons as may be acceptable to the Agent.

 

“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.

 

“Loss Horizon” means the number four (4).

 

“Loss Horizon Lookback Period” means, for any day, the Calculation Period
preceding the Calculation Period containing the Cutoff Date by a number, equal
to the Loss Horizon, of Calculation Periods.

 

“Loss Horizon Ratio” means, for any Settlement Date (and any subsequent date
until the following Settlement Date), the result of (i) the Eligible Sales
during the Default Horizon Calculation Period, divided by (ii) the Net Eligible
Pool Balance as of such date.

 

“Loss Reserve Percentage” means, on any Settlement Date (and any subsequent date
until the following Settlement Date), the result of (i) the Loss Reserve Stress
Factor times (ii) the highest average of the Default Ratios for any three
consecutive Calculation Periods from among the twelve most recent such averages
prior to such Settlement Date, multiplied by (iii) the Loss Horizon Ratio.

 

“Loss Reserve Stress Factor” means the number two (2).

 

I-15

--------------------------------------------------------------------------------


 

“M&T” means Manufacturers and Traders Trust Company.

 

“M&T Account” means an account of Grove U.S. L.L.C. held at M&T and identified
in Schedule II to the Agreement.

 

“M&T Account Collections” means Collections received in or deposited in the M&T
Account.

 

“Manitowoc” has the meaning set forth in the preamble to the Agreement.

 

“Material Adverse Effect” means, with respect to any event or circumstance and
any Person, a material adverse effect on:

 

(a)           the business, operations, assets, financial condition or other
condition of the Seller, any Originator or the Servicer;

 

(b)           the ability of the Seller, any Originator or the Servicer (if it
is Manitowoc or an Affiliate of Manitowoc) to perform its obligations under the
Transaction Documents to which it is a party or the performance of any such
obligations;

 

(c)           the validity or enforceability of any portion of, or
collectibility of amounts payable under, the Agreement or any other Transaction
Document;

 

(d)           the rights and remedies of the Purchaser, the Agent, any Program
Support Provider or any of their respective Affiliates under the Agreement or
any other Transaction Document;

 

(e)           the status, existence, perfection, priority or enforceability of
the Seller’s or Purchaser’s interest in the Pool Receivables, Contracts, or
Related Security; or

 

(f)            the validity, enforceability or collectibility of a material
portion of the Pool Receivables.

 

“Monthly Report” means a report, in substantially the form of Annex C hereto,
furnished by the Servicer to the Agent pursuant to paragraph (l)(iii) and
(l)(iv) of Exhibit IV to the Agreement.

 

“Monthly Reporting Date” means the Business Day immediately following the
14th calendar day of each calendar month.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Net Eligible Pool” means, on any date of calculation, a set, determined by the
Servicer of Eligible Receivables (or portions thereof) then in the Receivables
Pool, provided that such set has (a) no Excess Concentrations, and (b) no
Receivables due more than sixty (60) days thereafter.

 

I-16

--------------------------------------------------------------------------------


 

“Net Eligible Pool Balance” means, at any time, (a) the sum of the Net
Outstanding Balances of the Receivables in the Net Eligible Pool minus (b) the
sum of (i) Eligible Unapplied Cash and Credits, (ii) the amount by which (A) the
sum of the Net Outstanding Balances of the Receivables in the Net Eligible Pool
having due dates that have been adjusted and that have been outstanding for more
than ninety (90) days from their original due dates, exceeds (B) an amount equal
to five percent (5%) of the Net Outstanding Balances of the Receivables in the
Net Eligible Pool, (iii) the amount by which (A) the sum of the Net Outstanding
Balances of the Receivables in the Net Eligible Pool for which the Obligors are
Governmental Authorities (excluding the United States Federal Government)
exceeds (B) an amount equal to five percent (5%) of the Net Outstanding Balances
of the Receivables in the Net Eligible Pool, and (iv) the amount by which
(A) the sum of the Net Outstanding Balances of the Receivables in the Net
Eligible Pool for which the Obligors are residents of Canada exceeds (B) an
amount equal to five percent (5%) of the Net Outstanding Balances of the
Receivables in the Net Eligible Pool.

 

“Net Outstanding Balance” means, for any Receivable, at any time, (i) the
Outstanding Balance of such Receivable reduced by the amount of any and all
available, unused discounts or credits relating to such Receivable, provided
that the result is greater than zero, or (ii) zero, otherwise.

 

“NORD/LB” is defined in the preamble to the Agreement.

 

“Note Issuer” means (a) the Purchaser, (b) any Affiliate of the Purchaser,
(c) any Liquidity Bank, (d) any other Program Support Provider, or (e) any
Person which is (x) in the business of issuing Notes and (y) associated with or
administered by the Agent or any Affiliate of the Agent.

 

“Notes” means with regard to this Agreement, short-term promissory notes issued
or to be issued by any Note Issuer to fund its investments in accounts
receivable or other financial assets.

 

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.

 

“Originators” means each of the Persons from time to time party to the Purchase
and Sale Agreement as “Originators” (including Persons that become a party to
the Purchase and Sale Agreement as “Originators” pursuant to a Joinder
Agreement).

 

“Original Agreement” has the meaning set forth in the preamble to the Agreement.

 

“Original Agreement Outstanding Amounts” has the meaning set forth in the
preamble to the Agreement.

 

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

 

“Parent Obligor” means any Obligor so designated by the Servicer; provided  that
each Obligor must be either a Parent Obligor or an Affiliate Obligor but not
both.

 

I-17

--------------------------------------------------------------------------------


 

“Parent Obligor Pool” means, for any Parent Obligor, all Receivables in the
Receivables Pool owed either by such Parent Obligor or by any Affiliate Obligor
of such Parent Obligor.

 

“Payment Date” is defined in Section 2.2 of the Purchase and Sale Agreement.

 

“Permitted Investments” means with respect to any of the funds in the Lock-Box
Accounts or the Collection Account which are invested, (a) certificates of
deposit that are not represented by instruments, have a maturity of one week or
less and are issued by the Collection Account Bank (with respect to the
investment of funds in the Collection Account) or NORD/LB, in either case issued
by an institution having a rating no lower than the respective ratings assigned
by each of the Rating Agencies to the Notes, (b) direct obligations of the
United States of America, or of any agency thereof, or obligations guaranteed as
to principal and interest by the United States of America, or by any agency
thereof, in either case maturing not more than sixty (60) days from the date of
acquisition thereof by such Person, (c) time deposits, certificates of deposit
or bankers’ acceptances (including Eurodollar deposits) issued by any bank or
trust company organized under the laws of the United States of America or any
state thereof and having capital, surplus and undivided profits of at least five
hundred million dollars ($500,000,000) and a deposit rating of A/A-1 or better
by S&P and A2/P-1 or better by Moody’s, (d) commercial paper rated A-1 or better
by S&P and P-1 or better by Moody’s maturing not more than sixty (60) days from
the date of acquisition thereof by such Person, (e) repurchase obligations with
a term of not more than thirty (30) days for underlying securities of the types
described in clause (c) above, (f) securities with maturities of sixty (60) days
or less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least A by S&P and A by
Moody’s, or (g) money market mutual funds that invest primarily in the foregoing
items, such funds coming from an institution having a rating no lower than the
respective ratings assigned by each of the Rating Agencies to the Notes;
provided, however, that the Agent (on behalf of the Purchaser) may, from time to
time, upon three (3) Business Days’ prior written notice to the Servicer, remove
from the scope of “Permitted Investments” certificates of deposit of any such
bank(s) and specify to be within such scope, certificates of deposit of any
other bank that has a rating of at least A-1 by S&P and P-1 by Moody’s.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Pool Assets” has the meaning set forth in Section 1.4(e) of the Agreement.

 

“Pool Receivable” means a Receivable in the Receivables Pool.

 

“Portion of Capital” means each portion of the Capital pursuant to which the
Discount with respect thereto is calculated by reference to a different interest
rate.

 

“Prime Rate” is defined in the Purchase and Sale Agreement.

 

“Program Support Provider” means and includes any Liquidity Bank and any other
or additional Person (other than any customer of the Purchaser) now or hereafter
extending credit or having a commitment to extend credit to or for the account
of, or to make purchases from, the

 

I-18

--------------------------------------------------------------------------------


 

Purchaser or issuing a letter of credit, surety bond or other instrument to
support any obligations arising under or in connection with the Purchaser’s
securitization program.

 

“Program Support Agreement” means and includes the Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for the
issuance of one or more letters of credit for the account of the Purchaser, the
issuance of one or more surety bonds for which the Purchaser is obligated to
reimburse the applicable Program Support Provider for any drawings thereunder,
the sale by the Purchaser to any Program Support Provider of the Purchased
Assets (or portions thereof or interests therein, including participation
interests) and/or the making of loans and/or other extensions of credit to the
Purchaser in connection with the Purchaser’s securitization program, together
with any letter of credit, surety bond or other instrument issued thereunder.

 

“Property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including ownership interests of any Person.

 

“Purchase and Sale Agreement” means the Second Amended and Restated Purchase and
Sale Agreement, dated as of June 30, 2010, among the Originators and the Seller,
as the same may be modified, supplemented, amended and amended and restated from
time to time in accordance with the Agreement and the Purchase and Sale
Agreement.

 

“Purchase and Sale Termination Date” is defined in Section 1.4 of the Purchase
and Sale Agreement.

 

“Purchase and Sale Termination Event” is defined in Section 8.1 of the Purchase
and Sale Agreement.

 

“Purchase Price” is defined in Section 2.2 of the Purchase and Sale Agreement.

 

“Purchase Report” is defined in Section 2.1 the Purchase and Sale Agreement.

 

“Purchased Assets” has the meaning set forth in Section 1.3(b) of the Agreement.

 

“Purchased Assets Coverage Percentage” means, at any time, a fraction, expressed
as a percentage and calculated pursuant to the following formula:

 

C + TR + DR + SFR + CFR
NEPB + AC

 

where:

 

C

=

the aggregate outstanding Capital at such time.

 

 

 

TR

=

the Total Reserve as of two (2) Business Days prior to the date of computation.

 

 

 

DR

=

the Discount Reserve at such time.

 

I-19

--------------------------------------------------------------------------------


 

SFR

=

the Servicing Fee Reserve at such time.

 

 

 

CFR

=

the Commitment Fee Reserve at such time.

 

 

 

NEPB

=

the Net Eligible Pool Balance as of two (2) Business Days prior to the date of
computation.

 

 

 

AC

=

Cash in the Collection Account as of the close of business two (2) Business Days
prior to the date of computation, solely to the extent that such cash, if
representing Collections, has been applied to reduce the Net Eligible Pool
Balance included in such calculation.

 

The Purchased Assets Coverage Percentage shall be determined from time to time
pursuant to the provisions of Section 1.5 of the Agreement.

 

“Purchaser” has the meaning set forth in the preamble to the Agreement.

 

“Purchaser’s Account” means the account (account number 507-944941) of the
Purchaser maintained at the office of JPMorgan Chase Bank in New York, New York
(ABA# 021-000-021), or such other account as may be so designated in writing by
the Agent to the Seller and the Servicer.

 

“Rate Variance Factor” means two (2); provided, that the “Rate Variance Factor”
may be changed from time to time by the Agent (if such change is necessary or
desirable in the reasonable credit judgment of the Agent) upon at least five
Business Days’ prior written notice to the Servicer; provided, further, that the
Agent may not decrease the “Rate Variance Factor” below two (2) without the
prior written consent of each Rating Agency.

 

“Rating Agencies” means Moody’s and S&P.

 

“Receivable” means any indebtedness and other obligations owed to an Originator
or the Seller or any right of any Originator or the Seller to payment from or on
behalf of an Obligor, whether constituting an account, chattel paper, instrument
or general intangible, arising in connection with the sale of goods or the
rendering of services by any Originator relating to the cranes and related
products business or the foodservice and related products business of such
Originator, and includes, without limitation, the obligation to pay any finance
charges, fees and other charges with respect thereto.  Indebtedness and other
obligations arising from any one transaction, including, without limitation,
indebtedness and other obligations represented by an individual invoice or
agreement, shall constitute a Receivable separate from a Receivable consisting
of the indebtedness and other obligations arising from any other transaction.

 

“Receivables Pool” means at any time all of the then outstanding Receivables in
which the Seller has an interest (and, for avoidance of doubt, shall not include
the Excluded Receivables).

 

“Reinvestment” has the meaning set forth in Section 1.4(b) of the Agreement.

 

“Related Rights” is defined in Section 1.1 of the Purchase and Sale Agreement.

 

I-20

--------------------------------------------------------------------------------


 

“Related Security” means, with respect to any Receivable:

 

(a)           all of the Seller’s and any Originator’s interest in any goods
(including returned goods), and documentation or title evidencing the shipment
or storage of any goods (including returned goods), relating to any sale giving
rise to such Receivable;

 

(b)           all other security interests or liens and property subject thereto
from time to time purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all UCC financing statements or similar filings relating thereto; and

 

(c)           all guaranties, indemnities, insurance and other agreements
(including the related Contract) or arrangements of whatever character from time
to time supporting or securing payment of such Receivable or otherwise relating
to such Receivable whether pursuant to the Contract related to such Receivable
or otherwise.

 

“Remaining Maturity” means, for any day, for any Receivable in the Receivables
Pool, (i) if such Receivable is a Defaulted Receivable, the number zero, or
(ii) otherwise, the lesser of (a) the number of days until such Receivable would
become a Defaulted Receivable if it remained unpaid and (b) one hundred fifty
(150).

 

“Requirement of Law” means as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

 

“Responsible Officer” means the Chief Executive Officer of the Seller or the
Servicer, as the case may be, or the President of the Seller or the Servicer, as
the case may be, or, with respect to financial matters, the Chief Financial
Officer of Manitowoc, any Vice President-Finance or Treasurer (or an equivalent
officer); it being understood, that for purposes of this definition if the
Seller or Servicer, as applicable, does not have or no longer has an officer
with one of the titles set forth above, a “Responsible Officer” for purposes of
this Agreement and the other Transaction Documents shall be the officer or
officers of the Seller or Servicer, as applicable, designated to perform the
duties of the officers described above.

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

 

“Seller” has the meaning set forth in the preamble to the Agreement.

 

“Servicer” has the meaning set forth in the preamble to the Agreement.

 

“Servicer Default” means any of the following:

 

(a)           the Servicer shall fail to make when due any payment or deposit to
be made by it under the Agreement or any other Transaction Document and such
failure shall continue unremedied for two Business Days; or

 

I-21

--------------------------------------------------------------------------------


 

(b)           Manitowoc (or any Affiliate thereof) shall fail to transfer to any
successor Servicer when required any rights, pursuant to the Agreement, which
Manitowoc (or such Affiliate) then has as Servicer; or

 

(c)           Any representation or warranty or certification made or deemed
made by the Servicer (or any of its officers) under or in connection with the
Agreement or any other Transaction Document or any information or report
delivered by the Servicer pursuant to the Agreement shall prove to have been
incorrect or untrue in any material respect when made or deemed made or
delivered; or

 

(d)           The Servicer shall fail to perform or observe any of the covenants
set forth in clause (s) (Financial Covenants) of Exhibit IV to the Agreement; or

 

(e)           The Servicer shall fail to perform or observe any other term,
covenant or agreement contained in the Agreement or any other Transaction
Document on its part to be performed or observed and any such failure shall
remain unremedied for thirty (30) days after the Servicer has notice or
knowledge thereof (or, with respect to a failure to deliver the Monthly Report
pursuant to the Agreement or the daily report pursuant to Section 4.2(b) of the
Agreement, such failure shall remain unremedied for two (2) Business Days); or

 

(f)            The Servicer shall fail to pay any principal of or premium or
interest on any of its Debt which is outstanding in a principal amount of at
least ten million dollars ($10,000,000) in the aggregate when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement, mortgage, indenture
or instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement, mortgage, indenture or instrument relating to
any such Debt and shall continue after the applicable grace period, if any,
specified in such agreement, mortgage, indenture or instrument, if the effect of
such event or condition is to accelerate, or to permit the acceleration of, the
maturity of such Debt; or any such Debt shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to repay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or

 

(g)           The Servicer shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally
as such debts become due, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Servicer
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, receivership, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either (a) such proceeding shall remain undismissed or unstayed for a period of
sixty (60) days, or (b) in any such proceeding, there is entered an

 

I-22

--------------------------------------------------------------------------------


 

order for relief against, or there is appointed a receiver, trustee, custodian
or other similar official for, it or for any substantial part of its property;
or the Servicer shall take any corporate action to authorize any of the actions
set forth above in this paragraph (i); or

 

(h)           In the judgment of the Agent, there shall have occurred a material
adverse change in (x) the ability of the Servicer to adequately service the
Receivables or (y) the ability of the Purchaser to enforce or otherwise realize
upon its interest in the Receivables, the Related Security or the Collections.

 

“Servicing Fee” means the fee referred to in Section 4.6 of the Agreement.

 

“Servicing Fee Reserve” at any time means the sum of (i) the unpaid Servicing
Fee accrued to such time, plus (ii) an amount equal to (a) the aggregate
Outstanding Balance of Pool Receivables at the time of computation multiplied by
(b) the product of (x) one percent (1%) and (y) a fraction having two (2) times
the Days Sales Outstanding as its numerator and three hundred sixty (360) as its
denominator.

 

“Settlement Date” means the second (2nd) Business Day following each Monthly
Reporting Date.

 

“Solvent” means, with respect to any Person at any time, a condition under
which:

 

(i)              the fair value and present fair saleable value of such Person’s
total assets is, on the date of determination, greater than such Person’s total
liabilities (including contingent and unliquidated liabilities) at such time;

 

(ii)             the fair value and present fair saleable value of such Person’s
assets is greater than the amount that will be required to pay such Person’s
probable liability on its existing debts as they become absolute and matured
(“debts,” for this purpose, includes all legal liabilities, whether matured or
unmatured, liquidated or unliquidated, absolute, fixed, or contingent);

 

(iii)            such Person is and shall continue to be able to pay all of its
liabilities as such liabilities mature; and

 

(iv)            such Person does not have unreasonably small capital with which
to engage in its current and in its anticipated business.

 

For purposes of this definition:

 

(A)          the amount of a Person’s contingent or unliquidated liabilities at
any time shall be that amount which, in light of all the facts and circumstances
then existing, represents the amount which can reasonably be expected to become
an actual or matured liability;

 

(B)           the “fair value” of an asset shall be the amount which may be
realized within a reasonable time either through collection or sale of such
asset at its regular market value;

 

I-23

--------------------------------------------------------------------------------


 

(C)           the “regular market value” of an asset shall be the amount which a
capable and diligent business person could obtain for such asset from an
interested buyer who is willing to Purchase such asset under ordinary selling
conditions; and

 

(D)          the “present fair saleable value” of an asset means the amount
which can be obtained if such asset is sold with reasonable promptness in an
arm’s-length transaction in an existing and not theoretical market.

 

“Spike Factor” means on any Settlement Date (and any subsequent date until the
following Settlement Date), the product of (i) the excess, if any, of (a) the
highest Dilution Ratio for any Calculation Period during the twelve most recent
Calculation Periods over (b) the arithmetic average of the Dilution Ratios for
such twelve months, times (ii)(a) the highest Dilution Ratio for any Calculation
Period during the twelve most recent Calculation Periods, divided by (b) the
arithmetic average of the Dilution Ratios for such twelve months.

 

“Stated Termination Date” means the then current scheduled termination date of
the commitments of the Liquidity Banks under the Liquidity Agreement, as such
date may be extended from time to time in the sole discretion of the Liquidity
Banks.

 

“Sub-Servicer” shall have the meaning set forth in Section 4.1(d) of the
Agreement.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person. 
Unless the context clearly requires otherwise, all references to any Subsidiary
means a Subsidiary of Manitowoc.

 

“Tangible Net Worth” means, with respect to any Person, the net worth of such
Person after subtracting therefrom the aggregate amount of such Person’s
intangible assets, including, without limitation, goodwill, franchises,
licenses, patents, trademarks, trade names, copyrights, service marks and brand
names.

 

“Termination Date” means the earlier of (i) the Business Day which the Seller so
designates by notice to the Agent at least thirty (30) days in advance and
(ii) the Facility Termination Date.

 

“Termination Day” means (i) each day on which the conditions set forth in
Section 2 of Exhibit II to the Agreement are not satisfied and (ii) each day
which occurs on or after the Termination Date.

 

“Termination Discount” means, on any date of determination, an amount determined
pursuant to the following formula:

 

I-24

--------------------------------------------------------------------------------


 

C x {(COF x 1.50) + UFR} x (2 x DSO/360)

 

Where:

 

 

 

C

=

the aggregate outstanding Capital on such date

 

 

 

AD

=

the amount of Discount that accrues on the aggregate outstanding Capital on such
date

 

 

 

COF

=

AD x 360

 

 

C

 

 

 

DSO

=

Days Sales Outstanding on such date

 

 

 

UFR

=

the “Utilization Fee Rate” (as defined in the Fee Letter on such date)

 

“Termination Event” has the meaning specified in Exhibit V to the Agreement.

 

“Termination Fee” means, for any Discount Accrual Period, the amount, if any, by
which (i) the additional Discount (calculated without taking into account any
Termination Fee or any shortened duration of such Discount Accrual Period
pursuant to clause (iii) of the definition thereof) which would have accrued
during such Discount Accrual Period on the reductions of Capital relating to
such Discount Accrual Period had such reductions remained as Capital, exceeds
(ii) the income, if any, received by the Purchaser from the Purchaser investing
the proceeds of such reductions of Capital, as determined by the Agent, which
determination shall be binding and conclusive for all purposes, absent manifest
error.

 

“Total Reserve” means (a) the greater of the Total Reserve Percentage and
fifteen percent (15%) multiplied by (b) the Net Eligible Pool Balance.

 

“Total Reserve Percentage” means the greater of (i) the sum of (a) the Loss
Reserve Percentage and (b) the Dilution Reserve Percentage or (ii) the sum of
(a) the Concentration Component and (b) the Dilution Component.

 

“Transaction Documents” means the Agreement, the Fee Letter, the Purchase and
Sale Agreement, each Company Note, the Lock-Box Agreements, the Collection
Account Agreement, the Intercreditor Agreement, the Liquidity Agreement, the
Bond Administration Agreement, each Joinder Agreement and all other
certificates, instruments, UCC financing statements, reports, notices,
agreements and documents executed or delivered under or in connection with the
Agreement, in each case as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
Agreement.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

 

“United States Federal Government” means the government of the United States of
America, and any body or entity exercising executive, legislative, judicial,
regulatory or

 

I-25

--------------------------------------------------------------------------------


 

administrative functions of the government of the United States of America. For
avoidance of doubt, this definition includes, without limitation, agencies of
the government of the United States of America that are subject to the Federal
Assignment of Claims Act.

 

“Unmatured Purchase and Sale Termination Event” means any event which, with the
giving of notice or lapse of time, or both, would become a Purchase and Sale
Termination Event.

 

“Unmatured Termination Event” means an event which, with the giving of notice or
lapse of time, or both, would constitute a Termination Event.

 

“Utilization Fee” has the meaning set forth in the Fee Letter.

 

“Utilization Fee Rate” has the meaning set forth in the Fee Letter.

 

“Variable Dilution” means any Dilution other than Contractual Dilution.

 

Other Terms.  All accounting terms not specifically defined herein shall be
construed in accordance with GAAP.  All terms used in Article 9 of the UCC in
the State of New York, and not specifically defined herein, are used herein as
defined in such Article 9.  Unless the context otherwise requires, “or” means
“and/or,” and “including” (and with correlative meaning “include” and
“includes”) means including without limiting the generality of any description
preceding such term.

 

I-26

--------------------------------------------------------------------------------


 

EXHIBIT II

 

CONDITIONS OF INVESTMENTS AND REINVESTMENTS

 

1.             Conditions Precedent to Effectiveness of this Agreement.  The
effectiveness of  this Agreement is subject to the following conditions
precedent that the Agent shall have received on or before the Closing Date, each
in form and substance (including the date thereof) satisfactory to the Agent:

 

(a)           Counterparts of the Agreement, the Fee Letter and the other
Transaction Documents, signed by the parties thereto.

 

(b)           Certified copies of (i) the resolutions of the Board of Directors
of each of the Seller, the Servicer and the Originators authorizing the
execution, delivery, and performance by the Seller, the Servicer and the
Originators of the Transaction Documents to which they are a party, (ii) all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and the other Transaction
Documents and (iii) the certificate of incorporation and by-laws (or other
constituent documents) of the Seller, the Servicer and the Originators.

 

(c)           A certificate of the Secretary or Assistant Secretary of each of
the Seller, the Servicer and the Originators certifying the names and true
signatures of its officers authorized to sign the Agreement and the other
Transaction Documents to which it is a party.  Until the Agent receives a
subsequent incumbency certificate from the Seller, the Servicer and the
Originators in form and substance satisfactory to the Agent, the Agent shall be
entitled to rely on the last such certificate delivered to it by the Seller, the
Servicer and the Originators, as the case may be.

 

(d)           Good standing certificates with respect to the Seller, each of the
Originators and the Servicer issued by the Secretaries of State (or comparable
office) of the States of such Person’s organization.

 

(e)           UCC financing statements or amendments thereto, duly filed on or
before the Closing Date under the UCC of all jurisdictions that the Agent may
deem necessary or desirable in order to perfect the interests of the Purchaser
contemplated by the Agreement and other Transaction Documents.

 

(f)            UCC financing statements, amendments thereto or termination
statements, if any, necessary to release or assign to the Purchaser all
ownership interests, security interests and other rights of any Person in the
Receivables (other than Excluded Receivables), Contracts or Related Security
previously granted by the Seller or any Originator.

 

(g)           Completed UCC requests for information, dated on or before the
Closing Date, listing all effective financing statements filed in the
jurisdictions referred to in subsection (f) above that name the Seller or any
Originator as debtor, together with copies of such other financing statements
(none of which shall cover any Receivables, Contracts or Related Security), and
similar search reports with respect to federal tax liens and liens of the
Pension Benefit Guaranty Corporation in such jurisdictions as the Agent may
request, showing no such liens on any of the Receivables, Contracts or Related
Security.

 

II-1

--------------------------------------------------------------------------------


 

(h)           Favorable opinions of Quarles & Brady LLP, in form and substance
acceptable to the Agent, as to corporate, enforceability, UCC and such other
matters (including absence of conflict with the Credit Agreement) as the Agent
may reasonably request.

 

(i)            Favorable opinions of Quarles & Brady LLP, in form and substance
acceptable to the Agent, as to true sale and non-consolidation matters.

 

(j)            A pro-forma Monthly Report.

 

(k)           Confirmation that the Amendment Fee defined in, and payable
pursuant to, the Fee Letter has been paid in full.

 

(l)            In the event that any lender, purchaser or agent under any debt
or purchase facility to which an Originator or the Servicer is a party must
consent to the execution, delivery or performance of the Transaction Documents
by such Originator or the Servicer, or to the consummation of any of the
transactions contemplated thereby, evidence that such consent has been obtained.

 

(m)          Internal credit approval of NORD/LB with respect to the
transactions contemplated hereby.

 

(n)           To the extent required by the program documents governing the
Purchaser’s commercial paper program, confirmation from the Rating Agencies to
the effect that the Purchaser’s entry into this Agreement will not result in a
reduction of the ratings of such Notes.

 

(o)           Such other approvals, opinions or documents as the Agent may
reasonably request.

 

2.             Conditions Precedent to All Investments and Reinvestments.  Each
Investment (including the initial Investment, but excluding the deemed
Investment made as of the Closing Date pursuant to Section 1.3(a)) and each
Reinvestment shall be subject to the further conditions precedent that:

 

(a)           in the case of each Investment, the Agent shall have received, by
the time of such Investment, in form and substance satisfactory to the Agent,
(x) a completed Monthly Report with respect to the period ending on the close of
business on the Business Day immediately preceding the date of the related
Investment Notice and a completed Monthly Report with respect to the calendar
month ended immediately prior to such Investment, and (y) all other reports and
information required to be delivered under this Agreement by the Seller or the
Servicer; and

 

(b)           on the date of such Investment or Reinvestment, as the case may
be, and both immediately before and immediately after giving effect thereto, the
following statements shall be true (and acceptance of the proceeds of such
Investment or Reinvestment shall be deemed a representation and warranty by the
Seller that such statements are then true):

 

II-2

--------------------------------------------------------------------------------


 

(i)            the representations and warranties contained in Exhibit III and
Exhibit VI to the Agreement are true and correct on and as of the date of such
Investment or Reinvestment as though made on and as of such date;

 

(ii)           each of the Originators, the Servicer and the Seller shall have
performed and observed all terms, covenants and agreements contained in this
Agreement or any other Transaction Document on its part to be performed or
observed;

 

(iii)          without limiting the foregoing, no event has occurred and is
continuing, or would result from such Investment or Reinvestment or from the
application of proceeds therefrom, that constitutes a Termination Event or an
Unmatured Termination Event;

 

(iv)          without limiting the foregoing, the Purchased Assets Coverage
Percentage shall not exceed one hundred percent (100%);

 

(v)           without limiting the foregoing, the Internal Revenue Service shall
not have filed notice of a lien pursuant to Section 6323 of the Internal Revenue
Code with regard to any asset of the Seller or any Originator, and the Pension
Benefit Guaranty Corporation shall not have filed notice of a lien pursuant to
Section 4068 of ERISA with regard to any assets of the Seller or any Originator,
unless, in either case, such lien shall have been released prior to the date of
such Investment or Reinvestment;

 

(vi)          the Facility Termination Date shall not have occurred; and

 

(vii)         after giving effect to such Investment or Reinvestment, the
aggregate outstanding Capital shall not exceed the Investment Limit.

 

II-3

--------------------------------------------------------------------------------


 

EXHIBIT III

 

REPRESENTATIONS AND WARRANTIES

 

1.             Representations and Warranties of the Seller.  The Seller
represents and warrants as follows:

 

(a)           The Seller is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Nevada, and is duly
qualified to do business, and is in good standing, as a foreign limited
liability company in every jurisdiction where the nature of its business
requires it to be so qualified if any failure to be so qualified would be
reasonably likely to have a Material Adverse Effect.

 

(b)           The execution, delivery and performance by the Seller of the
Agreement and the other Transaction Documents to which it is a party, including
the Seller’s use of the proceeds of Investments, Reinvestments and the Deferred
Purchase Price, (i) are within the Seller’s limited liability company powers,
(ii) have been duly authorized by all necessary limited liability company action
on the part of the Seller, (iii) do not contravene or result in a default under
or conflict with (1) the Seller’s articles of organization or limited liability
company agreement, (2) any law, rule or regulation applicable to the Seller,
(3) any contractual restriction binding on or affecting the Seller or its
property or (4) any order, writ, judgment, award, injunction or decree binding
on or affecting the Seller or its property unless, in each case,  such
contravention, default or conflict could not reasonably be expected to have a
Material Adverse Effect, and (iv) do not result in or require the creation of
any Adverse Claim upon or with respect to any of its properties.  The Agreement
and the other Transaction Documents to which it is a party have been duly
executed and delivered by the Seller.

 

(c)           No authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority or other Person is required for the
due execution, delivery and performance by the Seller of the Agreement or any
other Transaction Document to which it is a party other than those previously
obtained or UCC filings.

 

(d)           Each of the Agreement and the other Transaction Documents to which
it is a party constitutes the legal, valid and binding obligation of the Seller
enforceable against the Seller in accordance with its terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

 

(e)           The Seller is the legal and beneficial owner of, and has good and
marketable title to the Receivables purporting to be in the Receivables Pool and
all Related Security with respect thereto, free and clear of any Adverse Claim.
Upon each Investment or Reinvestment under the Agreement (including, without
limitation, the deemed Investment occurring on the Closing Date pursuant to
Section 1.3(a)), the Purchaser shall acquire a valid and enforceable perfected
ownership or security interest in each Pool Receivable then existing or
thereafter arising, and in the Related Security and Collections and other
proceeds with respect thereto, free and clear of any Adverse Claim.  The
Agreement creates a valid ownership or security interest in favor of the

 

III-1

--------------------------------------------------------------------------------


 

Purchaser in the Pool Assets, and the Purchaser has a first priority perfected
ownership or security interest in the Pool Assets, free and clear of any Adverse
Claims.  No effective financing statement or other instrument similar in effect
covering any Contract or any Pool Receivable or the Related Security or
Collections with respect thereto or any Lock-Box Account is on file in any
recording office, except those filed in favor of the Seller and the Purchaser
pursuant to this Agreement and the other Transaction Documents.

 

(f)            Each Monthly Report, information, exhibit, financial statement,
document, book, record or report furnished or to be furnished at any time by or
on behalf of the Seller to the Agent or the Purchaser in connection with the
Agreement is or will be accurate in all material respects as of its date or as
of the date so furnished, and no such item contains or will contain any untrue
statement of a material fact.

 

(g)           The principal place of business and chief executive office (as
such terms are used in the UCC) of the Seller and the office where the Seller
keeps its records concerning the Receivables are located at the address referred
to in Section 1(b) of Exhibit IV.

 

(h)           The names and addresses of all the Lock-Box Banks, together with
the account numbers of the Lock-Box Accounts at such Lock-Box Banks and any
lock-boxes or post office boxes relating to such Lock-Box Accounts, are
specified in Schedule II to the Agreement (except as otherwise consented by the
Agent in accordance with clause (i) of Exhibit IV to the Agreement) and all such
Lock-Box Accounts, lock-boxes and post office boxes are subject to Lock-Box
Agreements.  All Obligors have been directed to make all payments with respect
to each Contract to such a Lock-Box Account or to such a lock-box or post office
box.

 

(i)            The Seller is not in violation of any law, rule or regulation or
of any order of any court, arbitrator or Governmental Authority that could be
reasonably be expected to have a Material Adverse Effect.

 

(j)            No proceeds of any purchase or reinvestment will be used by the
Seller for any purpose that violates any applicable law, rule or regulation,
including, without limitation, Regulations T, U or X of the Federal Reserve
Board.

 

(k)           Each Receivable included in the calculation of the Net Eligible
Pool Balance is an Eligible Receivable as of the date of such calculation.

 

(l)            No event has occurred and is continuing, or would result from any
Investment or Reinvestment or from the application of the proceeds therefrom,
which constitutes a Termination Event or an Unmatured Termination Event.

 

(m)          The Seller has complied in all material respects with the Credit
and Collection Policy with regard to each Pool Receivable.

 

(n)           The Seller has complied with all of the terms, covenants and
agreements contained in the Agreement and the other Transaction Documents.

 

(o)           The Seller’s complete corporate name is set forth in the preamble
to the Agreement, and the Seller does not use and has not during the last five
(5) years used any other

 

III-2

--------------------------------------------------------------------------------


 

corporate name, trade name, doing-business name or fictitious name, and except
for names first used after the Closing Date and set forth in a notice delivered
to the Agent pursuant to Section 1(l)(vii) of Exhibit IV.

 

(p)           The Seller has filed or caused to be filed all U.S. federal income
tax returns and all other returns, statements, forms and reports for taxes,
domestic or foreign, required to be filed by it and has paid all taxes payable
by it which have become due or any assessments made against it or any of its
Property and all other taxes, fees or other charges imposed on it or any of its
Property by any Governmental Authority (other than those the amount or validity
of which is currently being contested in good faith by appropriate proceedings
and with respect to which reserves in conformity with generally accepted
accounting principles have been provided on the books of the Seller).

 

(q)           The Seller is not an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

 

(r)            The consolidated balance sheet of Manitowoc as at March 31, 2010,
a copy of which has been furnished to the Agent, fairly presents the financial
condition of Manitowoc in all material respects, as at such date, and since the
date of such balance sheet, there has been no material adverse change in the
financial condition of the Seller or Manitowoc or the ability of the Seller or
any Originator to perform their material obligations under the Agreement or the
other Transaction Documents to which it is a party or the collectibility of the
Pool Receivables, or which affects the legality, validity or enforceability of
the Agreement or the other Transaction Documents.

 

(s)           There is no pending action, suit or proceeding and, to the
Seller’s knowledge, no threatened action, suit or proceeding, affecting the
Seller, the Servicer or any Originator before any Governmental Authority or
arbitrator which could reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect or which questions the validity of any of the
transactions contemplated by any Transaction Document.

 

(t)            The facts and assumptions relating to the Seller set forth in the
opinions rendered by Quarles & Brady LLP pursuant to Exhibit II to the Agreement
and relating to true sale and non-consolidation matters, and in the officer’s
certificates referred to in such opinions, are true and correct in all material
respects.

 

(u)           The Seller’s federal tax identification number is 20-3841459.

 

(v)           The Seller is not in default under any of its contractual
obligations.

 

2.             Representations and Warranties of the Servicer.  The Servicer
represents and warrants as follows:

 

(a)           The Servicer is a corporation duly incorporated, validly existing
and in active status under the laws of the State of Wisconsin and is duly
qualified to do business, and is in good standing, as a foreign corporation in
every jurisdiction where the nature of its business requires it to be so
qualified unless any failure to be so qualified would not have a Material
Adverse Effect.

 

III-3

--------------------------------------------------------------------------------


 

(b)           The execution, delivery and performance by the Servicer of the
Agreement and the other Transaction Documents to which it is a party, (i) are
within the Servicer’s corporate powers, (ii) have been duly authorized by all
necessary corporate action on the part of the Servicer, (iii) do not contravene
or result in a default under or conflict with (1) the Servicer’s charter or
by-laws, (2) any law, rule or regulation applicable to the Servicer, (3) any
contractual restriction binding on or affecting the Servicer or its property or
(4) any order, writ, judgment, award, injunction or decree binding on or
affecting the Servicer or its property, unless in each case such continuation,
default or conflict could not reasonably be expected to have a Material Adverse
Effect, and (iv) with respect to the Servicer, do not result in or require the
creation of any Adverse Claim upon or with respect to any of its properties. 
Without limiting the foregoing, the transactions contemplated by the Transaction
Documents constitute a “Permitted Securitization” (as that term is defined in
the Credit Agreement). The Agreement and the other Transaction Documents to
which it is a party have been duly executed and delivered by the Servicer.

 

(c)           No authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority or other Person is required for the
due execution, delivery and performance by the Servicer of the Agreement or any
other Transaction Document to which it is a party, other than those previously
obtained.

 

(d)           Each of the Agreement and the other Transaction Documents to which
it is a party constitutes the legal, valid and binding obligation of the
Servicer enforceable against the Servicer in accordance with its terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditor’s rights generally and by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

 

(e)           The consolidated balance sheets of the Servicer and its
subsidiaries as at March 31, 2010, a copy of which has been furnished to the
Agent, fairly presents the financial condition of the Servicer and its
subsidiaries in all material respects, as at such date, and since March 31,
2010, no event has occurred that has had, or could be reasonably expected to
have, a Material Adverse Effect.

 

(f)            There is no pending action or proceeding and, to the Servicer’s
knowledge, no threatened action or proceeding, affecting the Servicer before any
Governmental Authority or arbitrator which could reasonably be expected to have
a Material Adverse Effect.

 

(g)           The Servicer has complied in all material respects with the Credit
and Collection Policy with regard to each Pool Receivable.

 

(h)           Each Monthly Report, information, exhibit, financial statement,
document, book, record or report furnished or to be furnished at any time by or
on behalf of the Servicer to the Agent in connection with the Agreement is or
will be accurate in all material respects as of its date or (except as otherwise
disclosed to the Agent at such time) as of the date so furnished, and no such
item contains or will contain any untrue statement of a material fact.

 

III-4

--------------------------------------------------------------------------------


 

(i)            The Servicer is not in violation of any law, rule or regulation
or of any order of any court, arbitrator or Governmental Authority that could
reasonably be expected to have a Material Adverse Effect.

 

(j)            Each Receivable included in the calculation of the Net Eligible
Pool Balance is an Eligible Receivable as of the date of such calculation.

 

(k)           No event has occurred and is continuing, or would result from an
Investment, Reinvestment or payment of the Deferred Purchase Price or from the
application of proceeds therefrom, which constitutes a Termination Event or an
Unmatured Termination Event.

 

(l)            The Seller is the legal and beneficial owner of, and has good and
marketable title to the Receivables purporting to be in the Receivables Pool and
all Related Security with respect thereto, free and clear of any Adverse Claim.
Upon each Investment or Reinvestment under the Agreement (including, without
limitation, the deemed investment occurring on the Closing Date pursuant to
Section 1.3(a)), the Purchaser shall acquire a valid and enforceable perfected
ownership or security interest in each Pool Receivable then existing or
thereafter arising, and in the Related Security and Collections and other
proceeds with respect thereto, free and clear of any Adverse Claim.  The
Agreement creates a valid ownership or security interest in favor of the
Purchaser in the Pool Assets, and the Purchaser has a first priority perfected
ownership or security interest in the Pool Assets, free and clear of any Adverse
Claims.  No effective financing statement or other instrument similar in effect
covering any Contract or any Pool Receivable or the Related Security or
Collections with respect thereto or any Lock-Box Account is on file in any
recording office, except those filed in favor of the Seller and the Purchaser
pursuant to this Agreement and the other Transaction Documents.

 

(m)          The names and addresses of all the Lock-Box Banks, together with
the account numbers of the Lock-Box Accounts at such Lock-Box Banks and the
numbers of any lock-boxes or post office boxes relating to such Lock-Box
Accounts, are specified in Schedule II to the Agreement (except as otherwise
consented by the Agent in accordance with clause (i) of Exhibit IV to the
Agreement) and all such Lock-Box Accounts and all such lock-boxes and post
office boxes are subject to Lock-Box Agreements.  All Obligors have been
directed to make all payments with respect to each Contract to such a Lock-Box
Account or to such a lock-box or post office box.

 

(n)           The Servicer has filed or caused to be filed all U.S. federal
income tax returns and all other returns, statements, forms and reports for
taxes, domestic or foreign, required to be filed by it and has paid all taxes
payable by it which have become due or any assessments made against it or any of
its Property and all other taxes, fees or other charges imposed on it or any of
its Property by any Governmental Authority other than: (i) those the amount or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Servicer; and (ii) in the case of taxes
(“designated taxes”) other than income or similar taxes, if the failure to pay
such designated taxes could not reasonably be expected to result in a Material
Adverse Effect.

 

(o)           The facts and assumptions relating to the Servicer set forth in
the opinions rendered by Quarles & Brady LLP pursuant to Exhibit II to the
Agreement and relating to true

 

III-5

--------------------------------------------------------------------------------


 

sale and non-consolidation matters, and in the officer’s certificates referred
to in such opinions, are true and correct.

 

III-6

--------------------------------------------------------------------------------


 

EXHIBIT IV

 

COVENANTS

 

Covenants of the Seller and the Servicer.  Until the Final Payout Date:

 

(a)           Compliance with Laws, Etc.  Each of the Seller and the Servicer
shall comply in all material respects with all applicable laws, rules,
regulations and orders, and preserve and maintain its company or corporate
existence, rights, franchises, qualifications, and privileges except to the
extent that the failure so to comply with such laws, rules and regulations or
the failure so to preserve and maintain such existence, rights, franchises,
qualifications, and privileges would not adversely affect the collectibility of
the Receivables or the enforceability of any related Contract or materially
adversely affect the ability of the Seller or the Servicer to perform its
obligations under any related Contract or under the Agreement or any other
Transaction Document.

 

(b)           Offices, Records and Books of Account, Etc.  The Seller (i) shall
keep its principal place of business, chief executive office and state of
formation (as such terms are used in the UCC) and the office where it keeps its
records concerning the Receivables at the address of the Seller set forth under
its name on Schedule I to the Agreement or, upon at least thirty (30) days’
prior written notice of a proposed change to the Agent, at any other locations
in jurisdictions where all actions reasonably requested by the Agent to protect
and perfect the interest of the Purchaser in the Receivables and related items
(including the Pool Assets) of the Agreement have been taken and completed and
(ii) shall provide the Agent with at least sixty (60) days’ written notice prior
to making any change in (A) the Seller’s name or making any other change in the
Seller’s identity or company structure (including a merger) or (B) the Seller’s
jurisdiction of formation.  Each notice to the Agent pursuant to this sentence
shall set forth the applicable change and the effective date thereof.  The
Seller or the Servicer on its behalf also will maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables and related Contracts in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, records, computer tapes and disks and other information
reasonably necessary or advisable for the collection of all Receivables in the
ordinary course of business (including, without limitation, records adequate to
permit the daily identification of each Receivable and all Collections of and
adjustments to each Receivable).  Without limiting the foregoing, the Servicer
shall maintain adequate computer and other systems in order to service the
Receivables.

 

(c)           Performance and Compliance with Contracts and Credit and
Collection Policy.  Each of the Seller and the Servicer shall, at its expense,
timely and fully perform and comply with all material provisions, covenants and
other promises required to be observed by it under the Contracts related to the
Receivables, and timely and fully comply in all material respects with the
Credit and Collection Policy with regard to each Receivable and the related
Contract.

 

(d)           Ownership Interest, Etc.  The Seller shall, at its expense, take
all action necessary or desirable to establish and maintain a valid and
enforceable ownership  or security interest in the Pool Receivables and the
Related Security and Collections and other proceeds with respect thereto, and a
first priority perfected ownership or security interest in the Pool Assets, in
each

 

IV-1

--------------------------------------------------------------------------------


 

case free and clear of any Adverse Claim, in favor of the Purchaser, including,
without limitation, taking such action to perfect, protect or more fully
evidence the interest of the Purchaser under the Agreement as the Purchaser,
through the Agent, may request.

 

(e)           Sales, Liens, Etc.  Except for retransfers of Pool Receivables to
the Originators in accordance with the Purchase and Sale Agreement, neither the
Seller nor the Servicer shall sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist any Adverse Claim upon or
with respect to, any Pool Asset (including the Seller’s interest in any
Receivable, Related Security or Collections, or upon or with respect to any
account to which any Collections of any Receivables are sent) or assign any
right to receive income in respect of any items contemplated by this paragraph
(e).

 

(f)            Extension or Amendment of Receivables.  Except as provided in the
Agreement and the Credit and Collection Policy, neither the Seller nor the
Servicer shall extend the maturity or adjust the Outstanding Balance or
otherwise modify the terms of any Pool Receivable in any material respect, or
amend, modify or waive in any material respect any term or condition of any
related Contract.

 

(g)           Change in Business or Credit and Collection Policy.  Neither the
Seller nor the Servicer shall make any material change in the character of its
business, or make any change in the Credit and Collection Policy that would
adversely affect the collectibility of the Receivables Pool or the
enforceability of any related Contract or materially adversely affect the
ability of the Seller or Servicer to perform its obligations under any related
Contract or under the Agreement.  Neither the Seller nor the Servicer shall make
any material change in the Credit and Collection Policy without the prior
written consent of the Agent.

 

(h)           Audits.  Each of the Seller and the Servicer shall, at the
Seller’s or Servicer’s expense, as applicable, at any time and from time to time
(but, so long as no Termination Event or Unmatured Termination Event has
occurred and is continuing, not more than once during any calendar year relating
to the Crane Business of the Originators and not more than once during any
calendar year relating to the Foodservice Business of the Originators), during
regular business hours, upon reasonable advance notice as requested by the
Agent, permit the Agent, or its agents or representatives, (i) to examine and
make copies of and abstracts from all books, records and documents (including,
without limitation, computer tapes and disks) in the possession or under the
control of the Seller or the Servicer relating to Receivables and the Related
Security, including, without limitation, the related Contracts and (ii) to visit
the offices and properties of the Seller and the Servicer for the purpose of
examining such materials described in clause (i) above, and to discuss matters
relating to Receivables and the Related Security or the Seller’s or Servicer’s
performance hereunder or under the Contracts with any of the officers,
employees, agents or contractors of the Seller or the Servicer having knowledge
of such matters.

 

(i)            Change in Lock-Box Banks, Lock-Box Accounts and Payment
Instructions to Obligors.  Neither the Seller nor the Servicer shall add or
terminate any bank as a Lock-Box Bank or any account as a Lock-Box Account from
those listed in Schedule II to the Agreement, or make any change in its
instructions to Obligors regarding payments to be made to the Seller or the
Servicer or payments to be made to any Lock-Box Account (or related lock-box or
post

 

IV-2

--------------------------------------------------------------------------------


 

office box), unless the Agent shall have consented thereto in writing and the
Agent shall have received copies of all agreements and documents (including
without limitation Lock-Box Agreements) that it may request in connection
therewith.

 

(j)            Lock-Box Accounts; Lock-Boxes; Post Office Boxes.  The Seller or
the Servicer shall: (i) instruct all Obligors of Pool Receivables to make
payments of Receivables only to one or more Lock-Box Accounts subject to
Lock-Box Agreements or to lock-boxes or post office boxes subject to Lock-Box
Agreements to which only Lock-Box Banks have access (and shall instruct the
Lock-Box Banks to cause all items and amounts relating to such Receivables
received in such lock-boxes or post office boxes to be removed and deposited
into such Lock-Box Account on a daily basis); and (ii)  deposit, or cause to be
deposited, any Collections of Pool Receivables received by the Seller or the
Servicer into Lock-Box Accounts subject to Lock-Box Agreements not later than
one Business Day (or, in the case of amounts received by the Seller or Servicer
after 3:00 p.m. on any Business Day, the second Business Day following such
receipt) after receipt thereof.  Neither the Seller nor the Servicer will
deposit or otherwise credit, or cause or permit to be so deposited or credited,
to any Lock-Box Account cash or cash proceeds other than Collections of Pool
Receivables, unless each holder of a Lien or ownership interest in such cash or
cash proceeds is a party to the Intercreditor Agreement.

 

(k)           Marking of Records.  At its expense, the Seller (or the Servicer
on its behalf) shall mark its master data processing records relating to Pool
Receivables and related Contracts, with a legend or other notation evidencing
that the Pool Receivables and related Contracts have been pledged, and the
Purchased Assets have been sold, in each case, to the Purchaser in accordance
with the Agreement.

 

(l)            Reporting Requirements.  The Seller or the Servicer shall provide
to the Agent (in multiple copies, if requested by the Agent) the following:

 

(i)            as soon as available and in any event within sixty (60) days
after the end of the first three quarters of each fiscal year of the Seller and
Manitowoc (separately for each), consolidated balance sheets of the Seller and
Manitowoc, respectively, and (in the case of Manitowoc) its subsidiaries as of
the end of such quarter and statements of operations, cash flows and
shareholders’ equity of the Seller and Manitowoc, respectively, and (in the case
of Manitowoc) its subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, certified by the
chief financial officer of the Seller and Manitowoc as applicable, which
certificate shall state that said consolidated financial statements fairly
present the consolidated financial condition, results or operations and cash
flows of such Person in accordance with GAAP, as of the end of, and for, such
period (subject to normal year-end audit adjustments), as applicable;

 

(ii)           as soon as available and in any event within one hundred twenty
(120) days after the end of each fiscal year of the Seller and Manitowoc
(separately for each), consolidated statements of operations, cash flows and
stockholder’ equity of Seller and Manitowoc, respectively, and (in the case of
Manitowoc) its subsidiaries for such year and the related consolidated balance
sheets of Seller and Manitowoc, respectively, and (in the case of Manitowoc) its
subsidiaries as at the end of such year, accompanied by an

 

IV-3

--------------------------------------------------------------------------------


 

opinion of independent certified public accountants of recognized national
standing, which opinion shall state that said consolidated financial statements
fairly present the consolidated financial conditions, results or operations and
cash flows of Seller and Manitowoc as applicable and (in the case of Manitowoc)
its subsidiaries as at the end of, and for, such fiscal year in accordance with
GAAP;

 

(iii)          on each Monday of each calendar week (or if such day is not a
Business Day, the next succeeding Business Day), a report, substantially in the
form of the Monthly Report described in the next paragraph, summarizing the
Receivables activity pertinent to the transactions contemplated by the
Transaction Documents since the last such report;

 

(iv)          as soon as available and in any event not later than the Monthly
Reporting Date, a Monthly Report as of the calendar month ended immediately
prior to such Monthly Reporting Date;

 

(v)           as soon as possible and in any event within two Business Days
after an officer of the Seller or the Servicer obtains knowledge of the
occurrence of a Termination Event or Unmatured Termination Event, a statement of
a Responsible Officer of the Seller or the Servicer setting forth details of
such Termination Event or event and the action that the Seller or the Servicer
has taken and proposes to take with respect thereto;

 

(vi)          promptly after the filing or receiving thereof, copies of all
reports and notices that the Seller or any Affiliate files under ERISA with the
Internal Revenue Service or the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or that the Seller or any Affiliate receives from any of the
foregoing or from any multiemployer plan (within the meaning of
Section 4001(a)(3) of ERISA) to which the Seller or any Affiliate is or was,
within the preceding five years, a contributing employer;

 

(vii)         at least sixty (60) days prior to any change in the Seller’s name,
jurisdiction of formation or any other change requiring the amendment of a UCC
financing statement in order to maintain the perfection of an ownership and
security interest, a notice setting forth such changes and the effective date
thereof;

 

(viii)        such other information respecting the Receivables or the condition
or operations, financial or otherwise, of the Seller, the Servicer or any of
their respective Affiliates as the Agent may from time to time reasonably
request;

 

(ix)           promptly after a Responsible Officer of the Seller or the
Servicer obtains notice or knowledge thereof, notice of any litigation,
investigation or proceeding which would be reasonably expected to have a
material adverse effect on the business, operations, assets, financial condition
or other condition of the Seller, any Originator or the Servicer; and

 

(x)            promptly after a Responsible Officer of the Seller or the
Servicer obtains notice or knowledge thereof, notice of a material adverse
change in the business, operations, assets, financial condition or other
condition of the Seller, any Originator or the Servicer.

 

IV-4

--------------------------------------------------------------------------------


 

(m)          Separate Existence. Each of the Seller and the Servicer hereby
acknowledges that Purchaser and the Agent are entering into the transactions
contemplated by the Agreement and the Transaction Documents in reliance upon the
Seller’s identity as a legal entity separate from Servicer, Manitowoc and the
Originators.  Therefore, the Seller and the Servicer shall at all times take all
reasonable steps to continue the Seller’s identity as a separate legal entity
and to make it apparent to third Persons that the Seller is an entity with
assets and liabilities distinct from those of the Servicer, Manitowoc, the
Originators and any other Person, and is not a division of the Servicer,
Manitowoc or the Originators or any other Person.  Without limiting the
generality of the foregoing and in addition to and consistent with the covenant
set forth in paragraph (a) of this Exhibit IV, the Seller and the Servicer shall
take such actions as shall be required in order that:

 

(i)            The Seller will be a limited purpose limited liability company
whose sole activities are restricted in its articles of organization to
purchasing Receivables from the Originators, entering into agreements for the
servicing of such Receivables, selling and pledging such Receivables (and
related Pool Assets) as contemplated by the Agreement and conducting such other
activities as it deems necessary or appropriate to carry out its primary
purpose;

 

(ii)           Not less than one member of the Seller’s Board of Directors (the
“Independent Director”) shall be an individual who (A) has (1) prior experience
as an Independent Director for a corporation or limited liability company whose
organizational documents required the unanimous consent of all Independent
Directors thereof before such entity could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and
(2) at least three years of employment experience and is currently employed with
one or more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities and
who are not (except as members of the Seller’s Board of Directors) direct,
indirect or beneficial stockholders, officers, directors, employees, affiliates,
associates, customers or suppliers of the Seller, Manitowoc or any Originator or
any of their respective Affiliates (B) is not, and has not been for a period of
five years prior to his or her appointment as an Independent Director of Seller:
(1) a director, officer, employee, partner, manager, attorney, supplier or
customer of Manitowoc or any Affiliate thereof, (2) a stockholder (whether
direct, indirect or beneficial), associate, advisor or supplier of Manitowoc or
any Affiliate thereof, (3) a person related to any person referred to in clauses
(1) or (2) above, (4) a person or other entity controlling or under common
control with any such stockholder, partner, manager, customer, supplier,
employee, officer or director or (5) a trustee, conservator or receiver for any
member of Manitowoc or any Affiliate thereof (it being understood that, as used
in this definition, “control” means the possession directly or indirectly of the
power to direct or cause the direction of management policies or activities of a
person or entity whether through ownership of voting securities, by contract or
otherwise); provided, however, that an individual shall not be deemed to be
ineligible to be an Independent Director solely because such individual serves
or has served in the capacity of an “independent director” or similar capacity
for special purpose entities formed by Manitowoc or any of its Affiliates and
(C) is agreed to by the Agent.  The limited liability company agreement of the
Seller shall provide (i) that the Seller’s

 

IV-5

--------------------------------------------------------------------------------


 

Board of Directors shall not approve, or take any other action to cause the
commencement of a voluntary case or other proceeding with respect to the Seller
under any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar law, or the appointment of or taking possession by,
a receiver, liquidator, assignee, trustee, custodian, or other similar official
for the Seller unless in each case the Independent Director shall approve the
taking of such action in writing prior to the taking of such action, (ii) for
the same definition of “Independent Director” as used herein and (iii) that the
provisions required by clauses (i) and (ii) above cannot be amended without the
prior written consent of each Independent Director and the Agent.  The
Independent Director’s fiduciary duty shall be to the Seller (and its creditors)
and not to the Seller’s members in respect of any decision of the type described
in the preceding sentence.  In the event an Independent Director resigns or
otherwise ceases to be a director of the Seller, there shall be selected a
replacement Independent Director who (x) shall not be an individual within the
proscriptions of the first sentence of this subparagraph (ii) or any individual
who has any other type of professional relationship with the Seller, Manitowoc
or any Originator or any of their respective Affiliates or any management
personnel of any such Person or Affiliate and (y) shall be acceptable to the
Agent;

 

(iii)          No Independent Director shall at any time serve as a trustee in
bankruptcy for any Originator or any Affiliate thereof;

 

(iv)          Any employee, consultant or agent of the Seller will be
compensated from the Seller’s own bank accounts for services provided to the
Seller except as provided herein in respect of the Servicing Fee.  The Seller
will engage no agents other than a servicer for the Receivables, which servicer
will be fully compensated for its services to the Seller by payment of the
Servicing Fee;

 

(v)           The Seller will not incur any material indirect or overhead
expenses for items shared between the Seller and the Originators or any
Affiliate thereof which are not reflected in the Servicing Fee or otherwise
appropriately allocated between such Persons based on usage in accordance with
the next sentence.  To the extent, if any, that the Seller and the Originators
or any Affiliate thereof share items of expenses not reflected in the Servicing
Fee, such as legal, auditing and other professional services, such expenses will
be allocated to the extent practical on the basis of actual use or the value of
services rendered, and otherwise on a basis reasonably related to the actual use
or the value of services rendered, it being understood that Manitowoc shall pay
all expenses relating to the preparation, negotiation, execution and delivery of
the Transaction Documents, including, without limitation, legal and other fees;

 

(vi)          The Seller’s operating expenses will not be paid by any Originator
or any Affiliate thereof unless the Seller shall have agreed in writing with
such Person promptly to reimburse such Person for any such payments;

 

(vii)         The Seller will have its own separate mailing address and
stationery;

 

(viii)        The Seller’s books and records will be maintained separately from
those of Servicer, Manitowoc and the Originators or any respective Affiliate
thereof;

 

IV-6

--------------------------------------------------------------------------------


 

(ix)           Any financial statements of the Servicer, Manitowoc, any
Originator or any respective Affiliate thereof which are consolidated to include
the Seller will contain detailed notes clearly stating that the Seller is a
separate corporate entity and has sold ownership interests in the Seller’s
accounts receivable;

 

(x)            The Seller’s assets will be maintained in a manner that
identifies and segregates them from those of the Servicer, Manitowoc, the
Originators and any of their respective Affiliates;

 

(xi)           The Seller will strictly observe limited liability company
formalities in its dealings with the Servicer, Manitowoc, the Originators and
any respective Affiliate thereof, and funds or other assets of the Seller will
not be commingled with those of the Servicer, Manitowoc, the Originators or any
respective Affiliate thereof.  The Seller shall not maintain joint bank accounts
or other depository accounts to which Servicer, Manitowoc, the Originators or
any respective Affiliate thereof (other than Manitowoc in its capacity as
Servicer) has independent access.  None of the Seller’s funds will at any time
be pooled with any funds of the Servicer, Manitowoc, the Originators or any
respective Affiliate thereof;

 

(xii)          The Seller shall pay to the Originators the marginal increase
(or, in the absence of such increase, the market amount of its portion) of the
premium payable with respect to any insurance policy that covers the Seller and
any Affiliate thereof, but the Seller shall not, directly or indirectly, be
named or enter into an agreement to be named, as a direct or contingent
beneficiary or loss payee, under any such insurance policy, with respect to any
amounts payable due to occurrences or events related to the Servicer, Manitowoc,
the Originators or any respective Affiliate thereof; and

 

(xiii)         The Seller will maintain arm’s length relationships with
Servicer, Manitowoc, the Originators and any respective Affiliate thereof and,
except as contemplated by the Transaction Documents, will have no other
dealings, contractual, financial or otherwise, among themselves.  Any Originator
or any Affiliate thereof that renders or otherwise furnishes services to the
Seller will be compensated by the Seller at market rates for such services. 
Neither the Seller nor any Originator or any Affiliate thereof will be or will
hold itself out to be responsible for the debts of the other or the decisions or
actions respecting the daily business and affairs of the other.

 

The Seller shall cause the facts and assumptions relating to the Seller, and the
Servicer shall cause the facts and assumptions relating to the Servicer, in each
case set forth in the opinions rendered by Quarles & Brady LLP pursuant to
Exhibit II to the Agreement and relating to true sale and non-consolidation
matters, and in the officer’s certificates referred to in such opinions, to
remain true and correct in all material respects at all times.

 

(n)           Mergers, Acquisitions, Sales, etc.

 

(i)            The Seller shall not:

 

IV-7

--------------------------------------------------------------------------------


 

(A)          be a party to any merger or consolidation, or directly or
indirectly purchase or otherwise acquire, whether in one or a series of
transactions, all or substantially all of the assets or any stock of any class
of, or any partnership or joint venture interest or equity interest in, any
other Person, or sell, transfer, assign, convey or lease any of its property and
assets (including, without limitation, any Pool Receivable or any interest
therein) other than pursuant to this Agreement;

 

(B)           acquire Receivables from any Person other than an Originator (and
all such Receivables shall be acquired pursuant to the Purchase and Sale
Agreement);

 

(C)           make, incur or suffer to exist an investment in, equity
contribution to, loan, credit or advance to, or payment obligation in respect of
the deferred purchase price of property from, any other Person, except for
obligations incurred pursuant to the Transaction Documents; or

 

(D)          create any direct or indirect Subsidiary or otherwise acquire
direct or indirect ownership of any equity interests in any other Person; or

 

(E)           issue any membership or equity interest any Person, or take any
other action, that would cause a Change in Control.

 

(ii)           The Servicer shall not be a party to any merger or consolidation
or sell, transfer, assign, convey or lease all or substantially all of its
property or assets.

 

(o)           Restricted Payments.

 

(i)            General Restriction.  Except in accordance with subparagraph
(ii) below, the Seller shall not (A) purchase or redeem any of its membership or
other equity interests, (B) declare or pay any dividend or set aside any funds
for any such purpose, (C) prepay, purchase or redeem any subordinated
indebtedness of the Seller, (D) lend or advance any funds or (E) repay any loans
or advances to, for or from any Originator.  Actions of the type described in
this clause (i) are herein collectively called “Restricted Payments”.

 

(ii)           Types of Permitted Payments.  Subject to the limitations set
forth in clause (iii) below, the Seller may make Restricted Payments so long as
such Restricted Payments are made only to the Originators and only in one or
more of the following ways:

 

(A)          Seller may make cash payments (including prepayments) on the
Company Notes in accordance with their terms; and

 

(B)           if no amounts are then outstanding under the Company Notes, the
Seller may declare and pay Dividends.

 

(iii)          Specific Restrictions.  The Seller may make Restricted Payments
only out of Collections paid or released to the Seller pursuant to Section 1.6
of the Agreement.  Furthermore, the Seller shall not pay, make or declare any
Restricted Payment (including

 

IV-8

--------------------------------------------------------------------------------


 

any Dividend) if, after giving effect thereto, any Termination Event or
Unmatured Termination Event shall have occurred and be continuing.

 

(p)           Use of Seller’s Share of Collections.  The Seller shall apply the
Collections that are available to the Seller in accordance with the Agreement to
make payments in the following order of priority:  first, the payment of its
expenses (including, without limitation, the obligations payable to Purchaser,
the Affected Persons and the Agent under the Transaction Documents), second, the
payment of accrued and unpaid interest on the Company Notes, third, the payment
of the outstanding principal amount of the Company Notes, and fourth, other
legal and valid company purposes.

 

(q)           Amendments to Certain Documents.

 

(i)            Neither the Seller nor the Servicer shall amend, supplement,
amend and restate, or otherwise modify (or add any Person as a party to) the
Purchase and Sale Agreement, the Company Notes, any other document executed
under the Purchase and Sale Agreement, the Collection Account Agreement, the
Lock-Box Agreements or the Seller’s articles of organization or limited
liability company agreement or any other Transaction Document to which it is a
party, except (A) in accordance with the terms of such document, instrument or
agreement and (B) with the advance written consent of the Agent.

 

(ii)           Neither the Seller nor the Servicer shall enter into or otherwise
become bound by any agreement, instrument, document or other arrangement that
restricts its right to amend, supplement, amend and restate or otherwise modify,
or to extend or renew, or to waive any right under, this Agreement or any other
Transaction Document.

 

(r)            Incurrence of Indebtedness.  The Seller shall not (i) create,
incur or permit to exist, any Debt (or any Buy-Back Obligations, as defined in
the Credit Agreement) or (ii) cause or permit to be issued for its account any
letters of credit or bankers’ acceptances, except for indebtedness incurred
pursuant to the Company Notes or incurred pursuant to or in connection with the
Agreement or otherwise permitted by the Agreement.

 

(s)           Financial Covenants.

 

(i)            Maximum Consolidated Total Leverage Ratio.  The Servicer will
cause the Consolidated Total Leverage Ratio at all times during the fiscal
quarters of the Servicer set forth below to be less than the ratio set forth
opposite such fiscal quarter below:

 

Fiscal Quarter Ending

 

Ratio

 

 

 

June 30, 2009

 

5.25:1.00

September 30, 2009

 

6.625:1.00

December 31, 2009

 

7.125:1.00

March 31, 2010

 

7.80:1.00

 

 

 

June 30, 2010

 

7.80:1.00

 

IV-9

--------------------------------------------------------------------------------


 

September 30, 2010

 

7.25:1.00

December 31, 2010

 

6.625:1.00

March 31, 2011

 

6.50:1.00

 

 

 

June 30, 2011

 

6.375:1.00

September 30, 2011

 

6.25:1.00

December 31, 2011

 

5.75:1.00

March 31, 2012

 

5.75:1.00

 

 

 

June 30, 2012

 

5.25:1.00

September 30, 2012

 

4.75:1.00

December 31, 2012

 

4.50:1.00

March 31, 2013

 

4.50:1.00

 

 

 

June 30, 2013

 

4.25:1.00

September 30, 2013

 

3.75:1.00

December 31, 2013,

 

3.50:1.00

and thereafter

 

 

 

(ii)           Maximum Consolidated Senior Secured Leverage Ratio.  The Servicer
will cause the Consolidated Senior Secured Leverage Ratio at all times during
the fiscal quarters of the Servicer set forth below to be less than the ratio
set forth opposite such fiscal quarter below:

 

Fiscal Quarter Ending

 

Ratio

 

 

 

December 31, 2010

 

5.00:1.00

March 31, 2011

 

5.00:1.00

 

 

 

June 30, 2011

 

5.00:1.00

September 30, 2011

 

5.00:1.00

December 31, 2011

 

4.25:1.00

March 31, 2012

 

4.25:1.00

 

 

 

June 30, 2012

 

4.00:1.00

September 30, 2012

 

3.75:1.00

December 31, 2012

 

3.50:1.00

March 31, 2013

 

3.25:1.00

 

 

 

June 30, 2013

 

3.25:1.00

September 30, 2013

 

3.25:1.00

December 31, 2013,

 

3.00:1.00

and thereafter

 

 

 

(iii)          Minimum Consolidated Interest Coverage Ratio.  The Servicer will
not permit the Consolidated Interest Coverage Ratio for any fiscal quarter of
the Servicer set

 

IV-10

--------------------------------------------------------------------------------


 

forth below to be less than or equal to the ratio set forth opposite such fiscal
quarter below:

 

Fiscal Quarter Ending

 

Ratio

 

 

 

June 30, 2009

 

2.75:1.00

September 30, 2009

 

2.25:1.00

December 31, 2009

 

1.875:1.00

March 31, 2010

 

1.75:1.00

 

 

 

June 30, 2010

 

1.75:1.00

September 30, 2010

 

1.80:1.00

December 31, 2010

 

1.85:1.00

March 31, 2011

 

2.00:1.00

 

 

 

June 30, 2011

 

2.00:1.00

September 30, 2011

 

2.125:1.00

December 31, 2011

 

2.25:1.00

March 31, 2012

 

2.375:1.00

 

 

 

June 30, 2012

 

2.50:1.00

September 30, 2012

 

2.50:1.00

December 31, 2012

 

2.75:1.00

March 31, 2013

 

2.75:1.00

 

 

 

June 30, 2013,

 

3.00:1.00

and thereafter

 

 

 

(t)            Additional Financing Statements; Performance by the Agent.  The
Seller hereby authorizes the Agent or the Agent’s designee (which may be counsel
for the Seller or counsel for the Agent) to file one or more UCC financing or
continuation statements on or after the Closing Date, and amendments thereto and
assignments thereof, relative to all or any of the Pool Receivables and the
Related Security (and the other Pool Assets) whether now existing or hereafter
arising.  Without limiting the foregoing, the Seller hereby authorizes the Agent
to file any financing statement that (i) indicates the property or collateral
covered thereby (x) as all assets of the Seller or words of similar effect,
regardless of whether any particular asset in the collateral falls within the
scope of Article 9 of the UCC of the jurisdiction in which such financing
statement is filed, or (y) as being of an equal or lesser scope or with greater
detail, and (ii) contains any other information permitted or required by
Article 9 of the UCC of the jurisdiction in which such financing statement is
filed regarding the sufficiency or filing office acceptance of any financing
statement, including whether the Seller is an organization, the type of
organization and any organizational identification number issued to the Seller. 
If the Seller fails to perform any of its agreements or obligations under the
Agreement or any other Transaction Documents, the Agent or its designee may (but
shall not be required to) itself perform, or cause performance of, such
agreement or obligation, and the expenses of the Agent

 

IV-11

--------------------------------------------------------------------------------


 

or its designee incurred in connection therewith shall be payable by the Seller
as provided in Section 5.4 of the Agreement.

 

(u)           Commercial Tort Claims.  The Seller or the Servicer shall
promptly, and in any event within two (2) Business Days after the same is
acquired by the Seller, notify the Agent of any commercial tort claim (as
defined in the UCC) acquired by the Seller and, unless otherwise consented by
the Agent, the Seller shall enter into a supplement to the Agreement granting to
the Purchaser a security interest in such commercial tort claim.

 

IV-12

--------------------------------------------------------------------------------


 

EXHIBIT V

 

TERMINATION EVENTS

 

Each of the following shall be a “Termination Event”:

 

(a)           The Servicer, any Originator or the Seller shall fail to make when
due any payment or deposit to be made by it under the Agreement or any other
Transaction Document and such failure shall continue unremedied for two
(2) Business Days; or

 

(b)           Manitowoc (or any Affiliate thereof) shall fail to transfer to any
successor Servicer when required any rights, pursuant to the Agreement, which
Manitowoc (or such Affiliate) then has as Servicer; or

 

(c)           Any representation or warranty or certification made or deemed
made by the Seller, any Originator or the Servicer (or any of their respective
officers) under or in connection with the Agreement or any other Transaction
Document or any information or report delivered by the Seller or the Servicer
pursuant to the Agreement shall prove to have been incorrect or untrue in any
material respect when made or deemed made or delivered; or

 

(d)           The Seller, any Originator or the Servicer shall fail to perform
or observe any other term, covenant or agreement contained in the Agreement or
any other Transaction Document on its part to be performed or observed, or the
Seller shall fail to enforce any rights under any Transaction Document against
any Originator or shall give up any such rights, and any such failure (or such
giving up) shall remain unremedied for ten (10) Business Days after the Seller,
any Originator or the Servicer, as applicable, has notice or knowledge thereof
(or, with respect to a failure to deliver a Monthly Report pursuant to the
Agreement, such failure shall remain unremedied for two (2) Business Days); or

 

(e)           The Seller, any Originator or the Servicer shall fail to pay any
principal of or premium or interest on any of its Debt (or Buy-Back Obligations,
as defined in the Credit Agreement) which is outstanding in a principal amount
of at least (x) in the case of any Originator or the Servicer, ten million
dollars ($10,000,000) or, in the case of the Seller, ten thousand dollars
($10,000), in any case, in the aggregate when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement, mortgage, indenture or instrument relating
to such Debt; or any other event shall occur or condition shall exist under any
agreement, mortgage, indenture or instrument relating to any such Debt and shall
continue after the applicable grace period, if any, specified in such agreement,
mortgage, indenture or instrument, if the effect of such event or condition is
to accelerate, or to permit the acceleration of, the maturity of such Debt; or
any such Debt shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), redeemed, purchased
or defeased, or an offer to repay, redeem, purchase or defease such Debt shall
be required to be made, in each case prior to the stated maturity thereof; or

 

(f)            The Agreement or any Investment or Reinvestment pursuant to the
Agreement (including, without limitation, the deemed Investment occurring on the
Closing Date pursuant to

 

V-1

--------------------------------------------------------------------------------


 

Section 1.3(a) of the Agreement) shall for any reason (other than pursuant to
the terms hereof) (i) cease to create, or cease to be, a valid and enforceable
perfected ownership or security interest in each Pool Receivable and the Related
Security and Collections and other proceeds with respect thereto, free and clear
of any Adverse Claim or (ii) cease to create with respect to the Pool Assets, or
the interest of the Purchaser with respect to the Pool Assets shall cease to be,
a valid and enforceable first priority perfected ownership or security interest,
free and clear of any Adverse Claim; or

 

(g)           The Seller, Manitowoc or any Originator or any Subsidiary of
Manitowoc or any Originator shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally
as such debts become due, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Seller,
Manitowoc or any Originator seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, receivership,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either (a) such proceeding shall remain undismissed
or unstayed for a period of sixty (60) days, or (b) in any such proceeding,
there is entered an order for relief against, or the there is appointed a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) or the Seller, Manitowoc or any Originator
shall take any corporate action to authorize any of the actions set forth above
in this paragraph (g); or

 

(h)           As of the last day of any calendar month, the arithmetic average
for the most recent three calendar months of (A) the Default Ratios shall exceed
five and one-half percent (5.5%), or (B) the Dilution Ratios shall exceed eight
percent (8.0%); or

 

(i)            The Purchased Assets Coverage Percentage shall exceed one hundred
percent (100%) and such condition shall continue unremedied for more than two
(2) consecutive Business Days; or

 

(j)            A Change in Control shall occur with respect to Manitowoc or the
Seller; or

 

(k)           The Internal Revenue Service shall file notice of a lien pursuant
to Section 6323 of the Internal Revenue Code with regard to any assets of the
Seller or any Originator and such lien or any other lien filed thereunder shall
not have been released within ten (10) Business Days, or the Pension Benefit
Guaranty Corporation shall file notice of a lien pursuant to Section 4068 of
ERISA with regard to any of the assets of the Seller or any Originator and such
lien shall not have been released within five (5) Business Days; or

 

(l)            A Servicer Default shall occur; or

 

(m)          A Purchase and Sale Termination Event shall occur; or

 

(n)                                 One or more judgments for the payment of
money in an aggregate amount in excess of ten million dollars ($10,000,000)
shall be rendered against Manitowoc, any Subsidiary of Manitowoc or any
combination thereof (or in excess of ten thousand dollars ($10,000) shall be

 

V-2

--------------------------------------------------------------------------------


 

rendered against the Seller) and the same shall remain undischarged for a period
of thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of Manitowoc or any Subsidiary of Manitowoc or the Seller
to enforce any such judgment; or

 

(o)           [Reserved]; or

 

(p)           The “Receivables Indebtedness” (as such term is defined in the
Credit Agreement, as the Credit Agreement may be amended, amended and restated,
supplemented, or otherwise modified from time to time) exceeds the amount
thereof permitted under the Credit Agreement (as the Credit Agreement may be
amended, amended and restated, supplemented, or otherwise modified from time to
time); or

 

(q)           The aggregate uncollected amount of accounts receivable sold
pursuant to “Permitted Securitizations” and “Factoring Agreements” (as such
terms in quotation marks are defined in the Credit Agreement, as the Credit
Agreement may be amended, amended and restated, supplemented or otherwise
modified from time to time) exceeds the amount thereof permitted under the
Credit Agreement (as the Credit Agreement may be amended, amended and restated,
supplemented or otherwise modified from time to time); or

 

(r)            The net worth of the Seller is less than five million dollars
($5,000,000); or

 

(s)           a Material Adverse Effect shall occur; or

 

(t)            any Originator for any reason ceases to transfer, or is legally
unable to transfer, Receivables to the Seller under the Purchase and Sale
Agreement, or the Seller ceases to acquire Receivables from the Originators.

 

V-3

--------------------------------------------------------------------------------


 

EXHIBIT VI

 

SUPPLEMENTAL REPRESENTATIONS, WARRANTIES AND COVENANTS

 

In addition to the representations, warranties and covenants contained in
Exhibits III and IV of the Agreement, to induce the Purchaser and the Agent to
enter into the Agreement and, in the case of Purchaser, to make Investments and
Reinvestments, the Seller hereby represents, warrants, and covenants as follows:

 

A.            The Receivables.

 

1.                                       The Agreement creates a valid and
continuing ownership or security interest (as defined in the applicable UCC) in
the Pool Receivables in favor of the Purchaser, which ownership or security
interest is prior to all other Adverse Claims, and is enforceable as such as
against creditors of and purchasers from the Seller.

 

2.                                       The Pool Receivables constitute
“accounts” within the meaning of the applicable UCC.

 

3.                                       The Seller owns and has good and
marketable title to the Pool Receivables free and clear of any Adverse Claim.

 

4.                                       The Seller has caused (and will cause
each Originator to cause), within ten days after the first transfer of
Receivables by such Originator to the Seller, the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the sale and contribution
of the Receivables from each Originator to the Seller pursuant to the Purchase
and Sale Agreement, and the ownership and security interests transferred and
granted by the Seller to the Purchaser under the Agreement.

 

B.                                     The Lock-Box Accounts and the Collection
Account.

 

1.                                       Each of the Lock-Box Accounts and the
Collection Account constitute “deposit accounts” within the meaning of the
applicable UCC.

 

2.                                       The Seller owns and has good and
marketable title to the Lock-Box Accounts and the Collection Account free and
clear of any Adverse Claim.

 

3.                                       The Seller has delivered to the
Purchaser a fully executed Lock-Box Agreement relating to each Lock-Box Account
and the Collection Account Agreement relating to the Collection Account, in each
case, pursuant to which the applicable Lock-Box Bank and/or Collection Account
Bank, as the case may be, has agreed, following notice from the Agent, to comply
with all instructions originated by the Agent (on behalf of the Purchaser)
directing the disposition of funds in such Lock-Box Account or the Collection
Account, as the case may be, without further consent by the Seller or the
Servicer.

 

4.                                       The Seller has established procedures
such that any Permitted Investments purchased with funds (other than funds
remitted to the Seller in accordance with Section 1.6 of this Agreement)
withdrawn from the Lock-Box Accounts and/or the Collection Account will

 

VI-1

--------------------------------------------------------------------------------


 

be either (i) credited to a “securities account” (within the meaning of the
applicable UCC) over which the Purchaser will have a first priority perfected
security interest, (ii) purchased in the name of the Purchaser, or (iii) held in
another manner sufficient to establish the Purchaser’s first priority perfected
security interest over such Permitted Investments.

 

C.                                     Priority.

 

1.                                       Other than the transfer of the
Receivables to the Seller and the Purchaser under the Purchase and Sale
Agreement and the Agreement, respectively, and/or the ownership or security
interest transferred or granted to the Seller and the Purchaser pursuant to the
Purchase and Sale Agreement and this Agreement, respectively, neither the Seller
nor any Originator has pledged, assigned, sold, granted a security interest in,
or otherwise conveyed any of the Pool Receivables, any Lock-Box Account, any
related lock-box or post office box, the Collection Account or any subaccount
thereof, except for any such pledge, grant or other conveyance which has been
released or terminated.  Neither the Seller nor any Originator has authorized
the filing of, or is aware of any financing statements against either the Seller
or such Originator that include a description of Receivables or any Lock-Box
Account, the Collection Account or any subaccount thereof, other than any
financing statement (i) relating to the sale thereof by the Originators to the
Seller under the Purchase and Sale Agreement, (ii) relating to the ownership or
security interest granted to the Purchaser under the Agreement, or (iii) that
has been released or terminated.

 

2.                                       The Seller is not is aware of any
judgment, ERISA or tax lien filings against either the Seller or any Originator.

 

3.                                       Neither the Lock-Box Accounts nor the
Collection Account are in the name of any Person other than the Seller or the
Purchaser.  Neither the Seller nor the Servicer has consented to any bank
maintaining such accounts to comply with instructions of any Person other than
the Purchaser or the Agent on its behalf.

 

4.                                       Notwithstanding any other provision of
the Agreement or any other Transaction Document, the representations contained
in this Exhibit VI shall survive, continue, and remain in full force and effect
in each case until the Final Payout Date.

 

5.                                       The parties to the Agreement: (i) shall
not, without obtaining a confirmation of S&P’s then-current rating of the Notes,
waive any of the representations set forth in this Exhibit VI; (ii) shall
provide S&P with prompt written notice of any breach of any representations set
forth in this Exhibit VI, and shall not, without obtaining a confirmation of the
then-current rating of the Notes (as determined after any adjustment or
withdrawal of the ratings following notice of such breach) from S&P waive a
breach of any of the representations set forth in this Exhibit VI.

 

6.                                       In order to evidence the interests of
the Purchaser under the Agreement, the Servicer shall, from time to time take
such action, or execute and deliver such instruments (other than filing
financing statements) as may be necessary or advisable (including, without

 

VI-2

--------------------------------------------------------------------------------


 

limitation, such actions as are reasonably requested by the Purchaser or the
Agent) to maintain and perfect, as a first-priority interest, the Purchaser’s
ownership or security interest in the Pool Receivables, Related Security and
Collections with respect thereto.  The Servicer shall, from time to time and
within the time limits established by law, prepare and present to the Agent for
the Agent’s authorization and approval all financing statements, amendments,
continuations or initial financing statements in lieu of a continuation
statement, or other filings necessary to continue, maintain and perfect the
Purchaser’s ownership or security interest as a first-priority interest.  The
Agent’s approval of such filings shall authorize the Servicer to file such
financing statements under the UCC without the signature of the Seller, any
Originator or the Purchaser where allowed by applicable law. Notwithstanding
anything else in the Transaction Documents to the contrary, the Servicer shall
not have any authority to file a termination, partial termination, release,
partial release, or any amendment that deletes the name of a debtor or excludes
collateral of any such financing statements, without the prior written consent
of the Agent.

 

VI-3

--------------------------------------------------------------------------------


 

SCHEDULE I
NOTICES

 

If to Seller:

 

Manitowoc Funding, LLC

c/o The Manitowoc Company, Inc.

2400 South 44th Street

Manitowoc, Wisconsin 54220

Attention:

Dean Nolden

 

 

with a copy to the Servicer

 

If to Servicer:

 

The Manitowoc Company, Inc.

2400 South 44th Street

Manitowoc, Wisconsin 54220

Attention:

Dean Nolden

Telephone:

(920) 652-1755

Facsimile:

(920) 652-9775

 

 

If to Agent:

 

Norddeutsche Landesbank Girozentrale

1114 Avenue of the Americas

New York, New York 10036

Attention:

Asset Backed Finance

Telephone:

(212) 812-6946

Facsimile:

(212) 812-6860

 

 

If to Purchaser:

 

Hannover Funding Company LLC

c/o Global Securitization Services, LLC

445 Broad Hollow Road

Suite 239

Melville, New York 11747

Attention:

Tony Wong

Telephone:

(631) 930-7207

Facsimile:

(212) 302-8767

 

--------------------------------------------------------------------------------


 

SCHEDULE II

LOCK-BOX BANKS, LOCK-BOX ACCOUNTS, LOCK-BOXES AND POST OFFICE BOXES

 

 

 

 

 

Lock-Boxes or

Lock-Box Banks

 

Lock-Box Accounts

 

Post Office Boxes

 

 

 

 

 

The Northern Trust

 

 

 

 

Company

 

30142765

 

93501

 

 

34496768

 

96365

 

 

30296768

 

92545

 

 

 

 

 

Manufacturers and Traders

 

 

 

 

 

 

 

 

 

Trust Company

 

368636

 

N/A

 

 

 

 

 

Wachovia Bank, National

 

 

 

 

Association

 

2090002602825

 

951613

 

 

2090002602799

 

951679

 

 

2090002602799

 

932445

 

 

2090002602757

 

53288

 

 

2090002602757

 

932442

 

 

2090002602731

 

79242

 

 

2090002602731

 

53268

 

 

2090002602728

 

951606

 

--------------------------------------------------------------------------------


 

SCHEDULE III

TRADE NAMES

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

CREDIT AND COLLECTION POLICY

 

(Attached)

 

--------------------------------------------------------------------------------


 

ANNEX A

 

FORM OF INVESTMENT NOTICE

 

[Date]

 

Norddeutsche Landesbank Girozentrale

1114 Avenue of the Americas

New York, New York  10036

Attention:  Asset Backed Finance

 

Re:                               Manitowoc Funding, LLC — Investment Notice

 

Ladies and Gentlemen:

 

Please refer to the Second Amended and Restated Receivables Purchase Agreement
dated as of June 30, 2010 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Agreement”) among Manitowoc Funding,
LLC, as Seller, The Manitowoc Company, Inc., as Servicer, Norddeutsche
Landesbank Girozentrale, as Agent and Hannover Funding Company LLC, as
Purchaser.  Capitalized terms defined in the Agreement and used herein without
definition have the meanings set forth in the Agreement.

 

Pursuant to Section 1.2(a) of the Agreement:

 

1.             The Seller hereby gives notice to the Agent of a proposed
Investment with the requested amount of Capital and Investment Date below:

 

·

Amount of Capital:

$[    ]

 

 

 

 

 

·

Investment Date:

[    ]

 

 

2.             The Seller hereby represents and warrants that:

 

·                                          the Net Outstanding Balances of the
Receivables in the Net Eligible Pool is $                .

·                                          the Eligible Unapplied Cash and
Credits is $                      .

·                                          the Net Eligible Pool Balance is
$                      .

·                                          After giving effect to such requested
Investment, the Purchased Assets Coverage Percentage will be
$                    .

 

A-1

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

MANITOWOC FUNDING, LLC,

 

as Seller

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------


 

ANNEX B

 

FORM OF MONTHLY REPORT

 

B-1

--------------------------------------------------------------------------------